 
EXHIBIT 10.37
 

--------------------------------------------------------------------------------

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
as Seller and Master Servicer
 
and
 
FEDERAL AGRICULTURAL MORTGAGE CORPORATION,
as Purchaser
 
MASTER SALE AND SERVICING AGREEMENT
 
Dated as of July 24, 2009
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

MASTER SALE AND SERVICING AGREEMENT (this "Master Agreement") made and entered
into as of July 24, 2009 by and between NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, a cooperative association organized and existing under the
laws of the District of Columbia (referred to herein as "CFC," "Master Servicer"
or the "Seller"), and FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally
chartered instrumentality of the United States (referred to herein as "Farmer
Mac" or the "Purchaser").
 
WHEREAS, Seller desires from time to time to sell to Purchaser, and Purchaser
desires from time to time to purchase from Seller, certain loans pursuant to the
terms, conditions and provisions of this Master Agreement and each related
Commitment Letter (as defined herein).
 
NOW, THEREFORE, the parties to this Master Agreement, in the capacities
hereinabove set forth, in consideration of the mutual agreements and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, do hereby undertake and otherwise agree as follows:
 
ARTICLE I
Defined Terms
 
Section 1.01.  General Definitions.  Whenever used in this Master Agreement, the
following words and phrases shall have the following meanings:
 
10 Business Day Notice:  The notice specified in Section 5.01(d).
 
Accounting Requirements:  Any system of accounts prescribed by a federal
regulatory authority having jurisdiction over the Member or, in the absence
thereof, the requirements of GAAP applicable to businesses similar to that of
the Member.
 
Additional Collateral Documents:  With respect to any Qualified Loan, any
security documents (including any UCC-1, UCC-2 or UCC-3 financing statement),
other than those listed in clauses (i) through (iv) of Section 2.03(b), that
evidence the creation or perfection of a security interest in the related
Mortgaged Property and are in the possession of or within the control of the
Purchaser.
 
Advance:  With respect to any Qualified Loan, as defined in the applicable Loan
Agreement.
 
Affiliate:  With respect to any particular Person, (a) any Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or (b) any person who is a director or officer or general
partner (i) of such Person, (ii) of any subsidiary of such Person, or (iii) of
any Person described in clause (a) above.  For purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote 5% or
more of the securities having ordinary voting power to elect the directors of
such Person, or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
Amortization Expense:  Determined in accordance with Accounting Requirements.

 
 

--------------------------------------------------------------------------------

 
 
Amount Held for Future Distribution:  As to any Distribution Date, the total of
all amounts held in either the Collection Account or the Investment Account on
that Distribution Date on account of (i) Installment Payments due after the
preceding Due Date and (ii) Principal Prepayments received after the preceding
Due Date.
 
Assignment:  With respect to the Qualified Loans sold hereunder on each Sale
Date, an assignment by the Seller substantially in the form of Exhibit 1 hereto.
 
Authorized Officer:  The Chairman of the Board, the President, any Executive
Vice President, any Senior Vice President or any Vice President.
 
Average Equity to Total Assets Ratio:  The average of a Borrower’s Equity to
Total Assets Ratio for the most recent three (3) full calendar years for which
financial information is available.
 
Average Equity to Total Capitalization Ratio:  The average of a Borrower’s
Equity to Total Capitalization Ratio for the most recent three (3) full calendar
years for which financial information is available.
 
Average Long-Term Debt to Net Utility Plant Ratio:  The average of a Borrower’s
Long-Term Debt to Net Utility Plant Ratio for the most recent three (3) full
calendar years for which financial information is available.
 
Average Modified Debt Service Coverage Ratio—Distribution:  The average of a
Borrower’s Modified Debt Service Coverage Ratio—Distribution for the most recent
three (3) full calendar years for which financial information is available.
 
Average Modified Debt Service Coverage Ratio—G&T:  The average of a Borrower’s
Modified Debt Service Coverage Ratio—G&T for the most recent three (3) full
calendar years for which financial information is available.
 
Borrower:  The obligor or obligors under a Qualified Loan.
 
Borrower Rating:  The borrower rating assigned by the Seller to a Qualified Loan
from time to time in accordance with the Seller’s internal risk rating system.
 
Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a day on
which the Federal Reserve Bank of New York authorizes banking institutions in
the Second Federal Reserve District to be closed, (iii) a day on which banking
institutions in the District of Columbia or the State of New York are required
or authorized by law to be closed, or (iv) a day on which the principal offices
of the Purchaser or the Master Servicer are closed.
 
Cash Liquidation Proceeds:  All cash proceeds recovered by the Master Servicer
with respect to the termination of any Defaulted Loan, including all Other
Insurance Proceeds, Condemnation Proceeds and other payments or recoveries
whether made at one time or over a period of time, in connection with the sale
or assignment of such Defaulted Loan, trustee's sale, foreclosure sale or
otherwise.
 
 
2

--------------------------------------------------------------------------------

 
 
Change in Control:  Either (i) the consummation of a reorganization, merger, or
consolidation unless immediately after such reorganization, merger, or
consolidation the Master Servicer remains a cooperative organization and more
than 75 percent of its members are rural electric or rural telephone
cooperatives; or (ii) the sale or other disposition of all or substantially all
of the assets of the Master Servicer.
 
CFC:  The meaning set forth in the preamble hereto.
 
Class A Member:  Any Class A Member of CFC as described in CFC's Bylaws
currently in effect.
 
Class B Member:  Any Class B Member of CFC as described in CFC's Bylaws
currently in effect.
 
Code:  The Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
Collection Account:  The Eligible Account or Accounts created and maintained
pursuant to Section 5.02(b).  Funds required to be deposited in the Collection
Account shall be held in trust for Farmer Mac.
 
Collection Period:  With respect to any Distribution Date, the period from and
including the second Business Day of the month immediately preceding such
Distribution Date through and including the first Business Day of the month of
the Distribution Date.
 
Commitment Letter:  A commitment letter, substantially in the form of Exhibit 2,
between the Seller and the Purchaser relating to the Qualified Loans to be
conveyed on the related Sale Date.  If a Commitment Letter relates to more than
one Qualified Loan, the Commitment Letter may have attached one or more
schedules that collectively set forth all of the requisite information with
respect to each Qualified Loan.
 
Compliance Certification:  The annual certification by a Borrower to CFC under
the related Loan Agreement.
 
Condemnation Proceeds: All awards or settlements in respect of a taking of an
entire Mortgaged Property by exercise of the power of eminent domain or
condemnation.
 
Custodial Agreement:  The Custodial Agreement by and between the Purchaser and
the Custodian, as the same may be amended, modified or supplemented from time to
time in accordance with the terms thereof.
 
Custodian:  U.S. Bank National Association, in its capacity as Custodian under
the Custodial Agreement.
 
Customary Servicing Procedures:  With respect to the Master Servicer, the
customary and usual standards of practice employed by the Master Servicer when
servicing and administering loans in the Master Servicer's portfolio of a type
comparable to the Qualified Loans sold pursuant to this Master Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Defaulted And Qualified Loan Exception Report:  The report provided on an
Exception Basis to Farmer Mac by the Master Servicer pursuant to Section
5.01(g), providing information with respect to all Defaulted Loans and Qualified
Loans identified by Farmer Mac as “watch-listed” loans.  The Defaulted And
Qualified Loan Exception Report shall be provided in an electronic format agreed
upon between the parties, substantially in the form of Exhibit 3.
 
Defaulted Loan: Any Qualified Loan as to which (i) any payment or part thereof,
remains unpaid for thirty (30) days or more after the original due date for such
payment, (ii) the related Borrower is subject to any bankruptcy or insolvency
proceeding, (iii) the lien of the related Mortgage has been foreclosed, the
related Mortgaged Property has been sold pursuant to a power of sale or
trustee's sale or repossessed, or proceedings for foreclosure, sale or
repossession have been commenced, or (iv) the Master Servicer has determined,
consistent with Customary Servicing Procedures, that such Qualified Loan is not
collectible.
 
Defective Loan:  Any loan which is required to be cured or repurchased pursuant
to Section 2.03(c) or Section 4.03(j).
 
Depreciation and Amortization Expense:  The amount constituting the depreciation
and amortization of the applicable Member computed in accordance with Accounting
Requirements.
 
Distribution Account:  The account or accounts established by Farmer Mac into
which the Master Servicer will make deposits on each Distribution Date pursuant
to Section 5.05.
 
Distribution Date:  The 15th day (or if such 15th day is not a Business Day, the
next succeeding Business Day) of each month.
 
Due Date:  With respect to any Qualified Loan, any date upon which any
Installment Payment is due in accordance with the terms of the related Mortgage
Note or Loan Agreement.  Unless otherwise specified in the applicable Commitment
Letter, the Due Date for a Qualified Loan shall be on the first calendar day of
a month, provided, however, that if not a Business Day, then such Due Date shall
be the next succeeding Business Day.  The Due Date for a Qualified Loan is
sometimes referred to as the “Payment Date” in the applicable Loan Agreement.
 
Eligible Account:  An account that is a segregated account (including a
securities account) with an Eligible Depository that is either (i) maintained
with a depository institution the obligations of which would qualify as
Permitted Investments pursuant to clause (iii) of the definition thereof, (ii)
an account or accounts the deposits in which are insured by the Federal Deposit
Insurance Corporation, or (iii) an account or accounts in a depository
institution acting in its fiduciary capacity in which the deposits in such
accounts are held in trust and are invested in an account as described in (i) or
(ii) above or in Permitted Investments.  Funds deposited in each Eligible
Account shall be held in trust pending application in accordance with the
provisions of this Master Agreement.
 
Eligible Class A Member:  Each Class A Member that satisfies the following
criteria on the Sale Date of such Member's Qualified Loan:
 
(i) Such Member’s Average Long-Term Debt to Net Utility Plant Ratio does not
exceed 90%;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)  Such Member’s Average Modified Debt Service Coverage Ratio—Distribution is
at least 1.35;
 
(iii) Such Member’s Average Equity to Total Assets Ratio is at least 20%; and
 
(iv) Such Member’s Qualified Loan has a Facility Rating of "4.9" or lower.
 
Eligible Class B Member:  Each Class B Member that satisfies the following
criteria on the Sale Date of such Member's Qualified Loan:
 
(i) Such Member’s Average Equity to Total Capitalization Ratio at least 25%;
 
(ii) Such Member’s Average Modified Debt Service Coverage Ratio—G&T is at least
1.10;
 
(iii) Such Member’s Average Equity to Total Assets Ratio is at least 10%; and
 
(iv) Such Member’s Qualified Loan has a Facility Rating of "4.9" or lower.
 
Eligible Depository:  Any Reserve Bank or any other depository institution or
trust company incorporated under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal or state
banking authorities, which institution or company is approved in writing by an
Authorized Officer of the Purchaser.
 
Equities and Margins:  Determined in accordance with Accounting Requirements.
 
Equity:  With respect to any Member, the aggregate of such Member's equities and
margins computed pursuant to Accounting Requirements.
 
Equity to Total Assets Ratio: Determined in accordance with Accounting
Requirements.
 
Equity to Total Capitalization Ratio:  Determined in accordance with Accounting
Requirements.
 
Exception Basis:  With respect to the Defaulted And Qualified Loan Exception
Report provided by the Servicer hereunder, a report that is required only in the
event that information or data exists for the reporting period to which such
report relates.
 
Facility Rating:  The facility rating assigned by the Seller to a Qualified Loan
from time to time in accordance with the Seller’s internal risk rating system.
 
Farmer Mac:  The Federal Agricultural Mortgage Corporation, a federally
chartered instrumentality of the United States, together with its successors and
assigns.
 
Form 7:  The reporting form designated as such by RUS, or in the event a
Borrower does not borrow from RUS, the reporting form designated as such by CFC
for its Class A Members.
 
GAAP:  Generally accepted accounting principles in the United States as in
effect from time to time.
 
 
5

--------------------------------------------------------------------------------

 
 
Governmental Authority:  Any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
Insolvency Event:  With respect to any Person, such Person (a) generally is not
paying their debts as such debts become due or (b) admits in writing their
inability to pay their debts generally, (c) makes a general assignment for the
benefit of creditors, (d) files a voluntary petition in bankruptcy, (e) is
adjudged as bankrupt or insolvent, or has had entered against such Person an
order for relief in any bankruptcy or insolvency proceeding, (f) files a
petition or answer seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, (g) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against such Person in any
proceeding specified in clause (i) below, (h) seeks, consents to or acquiesces
in the appointment of a trustee, receiver or liquidator of such Person or of all
or any substantial part of the assets of such Person or (i) fails to obtain
dismissal within sixty (60) days of the commencement of any proceeding against
such Person seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation,
or the entry of any order appointing a trustee, liquidator or receiver of such
Person or of such Person's assets or any substantial portion thereof.
 
Installment Payment:  With respect to any Qualified Loan and any Due Date, any
payment of principal and/or interest thereon in accordance with the amortization
schedule of such Qualified Loan (after adjustment for any curtailments occurring
prior to the Due Date but before adjustment to such amortization schedule by
reason of any bankruptcy or similar proceeding or any moratorium or similar
waiver or grace period).
 
Interest Expense:  Determined in accordance with Accounting Requirements.
 
Investment Account:  The Eligible Account or Accounts created and maintained
pursuant to Section 5.02(c).  Funds required to be deposited in the Investment
Account shall be held in trust for Farmer Mac.
 
Key Ratio Trend Analysis:  An annual report generated by the Seller containing
key financial and operating ratios and other growth indicators for each
Borrower.
 
Loan Agreement:  An original loan agreement to which the applicable Borrower is
a party and providing for the Qualified Loan which is evidenced by the related
Mortgage Note and secured by the related Mortgage.
 
Loan Interest Rate:  With respect to any Qualified Loan, the per annum rate of
interest borne thereby as specified in the Mortgage Note or the Loan Agreement
relating to such Qualified Loan.
 
Loan Setup File:  The information about each Qualified Loan serviced by the
Master Servicer, as provided to Farmer Mac by the Master Servicer pursuant to
Section 5.01(g).  The Loan Setup File shall be provided in an electronic format
agreed upon between the parties, substantially in the form of Exhibit 4.
 
 
6

--------------------------------------------------------------------------------

 
 
Long-Term Debt: With respect to any Qualified Loan and any Member, is determined
in accordance with the Uniform System of Accounts prescribed at the time by RUS
or, if such Member is not required to maintain its accounts in accordance with
said Uniform System of Accounts, otherwise determined in accordance with GAAP.
 
Long-Term Debt to Net Utility Plant Ratio:  With respect to a Borrower, means
the ratio obtained by dividing the amount of such Borrower’s Long-Term Debt by
its Net Utility Plant, and expressing the quotient as a percentage.
 
Master Agreement:  This Master Sale and Servicing Agreement, as it may be
modified, amended or supplemented in accordance with the applicable provisions
hereof.
 
Master Servicer:  National Rural Utilities Cooperative Finance Corporation.
 
Master Servicer's Loans:  As defined in Section 5.01(b).
 
Master Servicer’s Report:  The report regarding activity with respect to each
Qualified Loan, as provided monthly to Farmer Mac by the Master Servicer
pursuant to Section 5.01(g).  The Master Servicer’s Report shall be provided in
an electronic format agreed upon between the parties, substantially in the form
of Exhibit 5.
 
Member:  Any Person who is member of Seller.
 
Modified Debt Service Coverage Ratio—Distribution:  With respect to each Class A
Member, the ratio determined as follows: for any calendar year the sum of (i)
Operating Margins, (ii) Non-Operating Margins—Interest, (iii) Interest Expense,
(iv) Depreciation and Amortization Expense, and (v) cash received in respect of
generation and transmission and other capital credits, and divide the sum so
obtained by the sum of all payments of Principal and Interest Expense required
to be made during such calendar year; provided, however, that in the event that
any amount of Long-Term Debt has been refinanced during such year, the payments
of Principal and Interest Expense required to be made during such year on
account of such refinanced amount of Long-Term Debt shall be based (in lieu of
actual payments required to be made on such refinanced amount of Long-Term Debt)
upon the larger of (i) an annualization of the payments required to be made with
respect to the refinancing debt during the portion of such year such refinancing
debt is outstanding or (ii) the payment of Principal and Interest Expense
required to be made during the following year on account of such refinancing
debt.
 
Modified Debt Service Coverage Ratio—G&T:  With respect to each Class B Member,
the ratio determined as follows: for any calendar year the sum of (i) Operating
Margins, (ii) Non-Operating Margins—Interest, (iii) Interest Expense, (iv)
Depreciation and Amortization Expense, and (v) cash received in respect of
generation and transmission and other capital credits, and divide the sum so
obtained by the sum of all payments of Principal and Interest Expense required
to be made during such calendar year; provided, however, that in the event that
any amount of Long-Term Debt has been refinanced during such year, the payments
of Principal and Interest Expense required to be made during such year on
account of such refinanced amount of Long-Term Debt shall be based (in lieu of
actual payments required to be made on such refinanced amount of Long-Term Debt)
upon the larger of (i) an annualization of the payments required to be made with
respect to the refinancing debt during the portion of such year such refinancing
debt is outstanding or (ii) the payment of Principal and Interest Expense
required to be made during the following year on account of such refinancing
debt.
 
 
7

--------------------------------------------------------------------------------

 
 
Mortgage:  An original mortgage, deed of trust or other instrument that
constitutes a first lien on an interest in real property securing a Mortgage
Note.  Such Mortgage may be an RUS form of mortgage, a CFC form of mortgage or
the form specified by another lender and agreed to by CFC.  It is understood
that the Mortgages provide that one or more promissory notes may be secured by
such Mortgage without being specifically identified in such Mortgage and without
such Mortgage being amended to reflect such fact.
 
Mortgage File:  The mortgage documents listed in Section 2.03(b) pertaining to
the applicable Qualified Loan.
 
Mortgage Note:  The originally executed secured promissory note or other
evidence of indebtedness of a Borrower under a Qualified Loan, together with all
riders thereto and amendments thereof.
 
Mortgaged Property:  The underlying real property, improvements, fixtures and
personal property, as more particularly described in each Mortgage, that
constitutes the collateral securing the related Qualified Loan.
 
Net Loan Interest Rate:  With respect to any Qualified Loan, the Loan Interest
Rate applicable to such Qualified Loan, net of the Servicing Fee Rate applicable
to such Qualified Loan.
 
Net Utility Plant:  The amount constituting the total utility plant of the
Borrower, less depreciation computed in accordance with Accounting Requirements.
 
Non-Operating Margins—Interest:  The amount representing the interest component
of Non-Operating Margins of the applicable Member computed in accordance with
Accounting Requirements.
 
Officer's Certificate:  With respect to any Person, a certificate signed by the
Governor, the Chairman of the Board, the Vice Chairman of the Board, the
President, any Executive Vice President, Senior Vice President, Vice President
or Second Vice President, and any of the Treasurer, the Secretary, or any of the
Assistant Treasurers or Assistant Secretaries of such Person delivered pursuant
to this Master Agreement.
 
Operating Margins:  Determined in accordance with Accounting Requirements.
 
Opinion of Counsel:  A written opinion of counsel of a law firm reasonably
acceptable to the recipient thereof.  Any Opinion of Counsel may be provided by
in-house counsel of a Person if reasonably acceptable to the addressee thereof.
 
Other Insurance Proceeds:  Proceeds of any hazard policy or other insurance
policy covering a Mortgaged Property, to the extent such proceeds are not to be
applied to the restoration of such Mortgaged Property or released to the
Borrower in accordance with the procedures that the Master Servicer would follow
in servicing Qualified Loans held for its own account.
 
 
8

--------------------------------------------------------------------------------

 
 
Other Pledged Obligations:  With respect to any Borrower, any notes or bonds of
such Borrower payable to the Seller which are pledged to secure any other notes
or bonds issued by the Seller to Farmer Mac or any Affiliate thereof.
 
Other Sold Obligations:  With respect to any Borrower, any notes or bonds of
such Borrower payable to the Seller which are sold by the Seller or any
Affiliate thereof to Farmer Mac or any Affiliate thereof or to any trust whose
beneficial ownership is owned or controlled by Farmer Mac or an Affiliate
thereof.
 
Permitted Investments:  One or more of the following, but only to the extent
permitted by applicable regulations:


(i)           obligations of, or guaranteed as to principal and interest by,
Farmer Mac or the United States or any agency or instrumentality thereof;


(ii)          repurchase agreements on obligations specified in clause (i),
which repurchase agreements will mature not later than the day preceding the
immediately following Remittance Date, provided that (a) the unsecured
short-term obligations of the party agreeing to repurchase such obligations are
at the time rated not less than A-1 by Standard & Poor’s and not less than
Prime-1 by Moody’s, (b) such repurchase agreements are effected with a primary
dealer recognized by a Federal Reserve Bank or (c) such repurchase agreements
are secured by obligations specified in clause (i) above at not less than 102%
of market value determined on a daily basis;


(iii)         demand and time deposits in, certificates of deposit of, or
bankers’ acceptances maturing in not more than 60 days and issued by, any
depository institution or trust company incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, so long as at the time
of such investment or contractual commitment providing for such investment the
commercial paper or other short-term debt obligations of such depository
institution or trust company (or, in the case of a depository institution that
is the principal subsidiary of a holding company, the commercial paper or other
short-term obligations of such holding company) have a rating of not less than
A-1 from Standard & Poor’s and a rating of not less than Prime-1 from Moody’s;


(iv)        commercial paper (having remaining maturities of not more than 60
days) of any corporation incorporated under the laws of the United States or any
state thereof, which on the date of acquisition has been rated not less than A-1
from Standard & Poor’s and not less than Prime-1 by Moody’s; and
 
 
9

--------------------------------------------------------------------------------

 

(v)         securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof if such securities are rated in the highest long-term unsecured
rating categories at the time of investment or the contractual commitment
providing for such investment by Standard & Poor’s and Moody’s; provided,
however, that securities issued by any particular corporation will not be
Permitted Investments to the extent that investment therein will cause the then
outstanding principal amount of securities issued by such corporation and held
as part of the Collection Account to exceed 10% of  the outstanding principal
balance of the Qualified Loans being serviced under this Master Agreement (it
being understood that the entity directing the investment shall be responsible
for compliance with the foregoing restriction on investments);


(vi)        units of a taxable money-market portfolio rated “P-1” by Moody’s and
“AAAm” by Standard & Poor’s and restricted to investments in obligations issued
or guaranteed by the United States of America or entities whose obligations are
backed by the full faith and credit of the United States of America and
repurchase agreements collateralized by such obligations;


(vii)        units of a taxable money-market portfolio restricted to investments
which would be “Permitted Investments” under paragraphs (i) through (vi) of this
definition of “Permitted Investments”; and


(viii)       any other obligation or security that is acceptable to (and
specified in writing by) Farmer Mac and that is an eligible non-program
investment for Farmer Mac under applicable investment management regulations
promulgated by the Farm Credit Administration (currently 12 C.F.R. § 652.35).


The foregoing is qualified to the extent that no instrument described above
shall be a Permitted Investment if such instrument evidences either (x) a right
to receive only interest payments with respect to the obligations underlying
such instrument or (y) both principal and interest payments derived from
obligations underlying such instrument and the interest and principal payments
with respect to such instrument provide a yield to maturity of greater than 120%
of the yield to maturity at par of such underlying obligations.
 
Person:  Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or Governmental Authority.
 
Prepayment Premium:  With respect to any Qualified Loan, any premium or yield
maintenance payment paid or payable, as the context requires, by the related
Borrower in connection with any Principal Prepayment, as specified in the
related Commitment Letter and Loan Agreement.
 
Principal and Interest Expense:  Determined in accordance with Accounting
Requirements.
 
Principal Prepayment:  Any payment or other recovery of principal on a Qualified
Loan which is received in advance of its scheduled Due Date, which is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.
 
 
10

--------------------------------------------------------------------------------

 
 
Purchase Price:  The amount required to be paid by the Purchaser to the Seller
for the purchase of Qualified Loans, as set forth in the related Commitment
Letter for such Qualified Loans.
 
Purchaser:  Farmer Mac.
 
Qualified Loan:  A loan, or an interest in a loan, for an electric or telephone
facility that satisfies the following criteria:
 
 
i.
The Borrower is either an Eligible Class A Member or an Eligible Class B Member
that has received, or is eligible to receive, a loan from RUS under the Rural
Electrification Act of 1936.

 
 
ii.
Such loan is a fixed or variable rate term loan that was closed by the
Seller.  At the time of sale, such loan has an outstanding principal amount of
up to $15 million (or any higher amount permitted by Farmer Mac and specified as
the Purchase Price for a Qualified Loan in the applicable Commitment Letter) and
a remaining period until maturity in the range of one (1) to thirty-five (35)
years, provided that if such loan provides for an interest rate reset, the
resets shall occur no more frequently than once every month.  Such loan is
secured by substantially all of the assets of the Borrower.  Such assets may
also secure one or more prior or future loans made by the Seller, RUS or another
party to the same Borrower.

 
 
iii.
Such loan is payable in full upon maturity or amortizes on a level principal or
level debt service basis.

 
 
iv.
Interest is payable on such loan monthly, semi-annually or annually, as
specified in the applicable Commitment Letter.  Unless otherwise specified in
the related Commitment Letter, interest due under the loan shall be calculated
on the basis of a 360-day year consisting of twelve 30-day months.

 
 
v.
The documentation for such loan provides that in the event of prepayment of a
fixed rate loan on any date other than an interest reset date, the Borrower must
pay a Prepayment Premium.

 
 
vi.
The full amount of such loan is advanced by the time of sale and no further
draws are permitted.

 
 
vii.
At the time of the sale, the Seller will have at least one other loan to the
same Borrower in the Seller's portfolio.  In addition, at the time of sale, it
will be the intention of the Seller to maintain a credit relationship with such
Borrower until such time as the loan to such Borrower purchased by the Purchaser
pursuant to this Master Agreement is repaid in full.

 
 
11

--------------------------------------------------------------------------------

 
 
 
viii.
No event of default with respect to such loan shall have been declared by the
Seller and be continuing at the time of sale.

 
 
ix.
Such loan shall have been documented in accordance with the Seller's existing
practices and procedures at the time such loan was closed, provided that prior
to its sale hereunder to the Purchaser, the Mortgage Note and related Loan
Agreement will be prepared and will include all of the provisions of a Qualified
Loan contemplated by this Master Agreement.

 
 
x.
The principal balance of such loan, when aggregated with (x) the aggregate
principal balance of all loans to the same Borrower previously sold hereunder,
(y) the aggregate principal balance of all Other Pledged Obligations with
respect to the same Borrower and (z) the aggregate principal balance of all
Other Sold Obligations with respect to the same Borrower, will not exceed
$35,000,000 (or any higher amount permitted by Farmer Mac and communicated to
CFC in writing).

 
 
xi.
The principal balance of such loan, when aggregated with (x) the aggregate
principal balance of all loans to the same Borrower previously sold hereunder
and (y) the aggregate principal balance of all Other Sold Obligations with
respect to the same Borrower, will not exceed $15,000,000 (or any higher amount
permitted by Farmer Mac and communicated to CFC in writing).

 
 
xii.
With respect to any loan, the Borrower of which is a Class B Member, the
principal balance of such loan, when aggregated with (x) the aggregate principal
balance of all other loans to Class B Members previously sold hereunder, (y) the
aggregate principal balance of all Other Sold Obligations with respect to Class
B Members and (z) the aggregate principal balance of all Other Pledged
Obligations with respect to Class B Members, will not exceed 20% (or any higher
percentage permitted by Farmer Mac and communicated to CFC in writing) of the
sum of (a) the aggregate principal balance of all loans sold hereunder, (b) the
aggregate principal balance of all Other Pledged Obligations and (c) the
aggregate principal balance of all Other Sold Obligations.

 
 
xiii.
With respect to any loan, the Borrower of which is a Class B Member, the
principal balance of such loan, when aggregated with (x) the aggregate principal
balance of all other loans to Class B Members previously sold hereunder and
(y) the aggregate principal balance of all Other Sold Obligations with respect
to Class B Members, will not exceed 10% (or any higher percentage permitted by
Farmer Mac and communicated to CFC in writing) of the sum of (a) the aggregate
principal balance of all loans sold hereunder, (b) the aggregate principal
balance of all Other Pledged Obligations and (c) the aggregate principal balance
of all Other Sold Obligations.

 
 
xiv.
Unless otherwise specified in the related Commitment Letter, the repayment terms
of such Qualified Loan shall not provide a conversion option exercisable by the
Borrower to convert to a different loan product.

 
 
12

--------------------------------------------------------------------------------

 
 
Qualified Loan Receipts:  The sum of (i) all amounts paid by Borrowers on
account of Qualified Loans that is on deposit in the Collection Account or the
Investment Account on the Distribution Date, including Borrower Payments, Cash
Liquidation Proceeds, and Other Insurance Proceeds, and (ii) any amount in
respect of Defective Loans purchased by the Seller pursuant to Section 2.03(c)
or Section 4.03(j), less the sum of (i) any Amount Held for Future Distribution
and (ii) all amounts permitted to be retained or withdrawn by the Master
Servicer pursuant to Section 5.04.
 
REO Property:  A Mortgaged Property acquired on behalf of the Purchaser through
foreclosure or deed-in-lieu of foreclosure in connection with a Defaulted Loan.
 
Repurchase Price:  With respect to any Qualified Loan, the unpaid principal
balance thereof together with accrued and unpaid interest thereon at the Loan
Interest Rate to the date of repurchase.
 
Reserve Bank:  Any U.S. Federal Reserve Bank, including its branches.
 
Responsible Officer:  When used with respect to the Purchaser or the Master
Servicer, any officer of such Person, including any Governor, Chairman or any
President, any Executive Vice President, any Senior Vice President, Vice
President, any Assistant Vice President, any Assistant Treasurer, any Assistant
Secretary or any other officer of such party customarily performing functions
similar to those performed by the persons who at the time shall be such
officers.
 
RUS:  The Rural Utilities Service of the United States Department of
Agriculture, acting by and through the Administrator of the Rural Utilities
Service, and including any successor agencies or departments.
 
Sale Date:  Each closing date upon which the sale of one or more Qualified Loans
is sold to Purchaser.  Each Sale Date shall occur on the first Business Day of a
month unless otherwise specified in the related Commitment Letter.
 
SEC:  The United States Securities and Exchange Commission.
 
Securities Offering:  Any transaction in which Farmer Mac guarantees the payment
of principal and interest on securities that represent interests in, or
obligations fully backed by, any pool of loans that includes any Qualified Loan
sold to the Purchaser hereunder and such securities are offered pursuant to a
registration statement under the Securities Act of 1933, as amended.


Seller:  National Rural Utilities Cooperative Finance Corporation.
 
Servicer Default:  An event described in Section 5.11.
 
Servicing Advance Account:  The account established on the Master Servicer’s
books and records by the Master Servicer in which it shall record all funds paid
through advances of the Master Servicer in connection with the Qualified
Loans.  All recoveries of such advances from the Borrower or reimbursements of
such advances by Farmer Mac shall also be recorded to this account.  The account
may be located in the same account as the Collection Account, but for which
separate records (or entries) shall be maintained.
 
 
13

--------------------------------------------------------------------------------

 
 
Servicing Advances:  With respect to each Qualified Loan, all customary and
reasonable costs and expenses (including the reasonable fees and disbursements
of counsel to the Master Servicer) incurred in accordance with the Customary
Servicing Procedures of the Master Servicer in the performance by the Master
Servicer of its servicing obligations consisting of or relating to (i) the
preservation, restoration and protection of the related Mortgaged Property,
(ii) any enforcement or remedial activities or judicial proceedings, including
foreclosures and (iii) the amendment, modification, restructuring or work-out of
such Qualified Loan.
 
Servicing Certificate:  A certificate completed and executed by a Servicing
Officer on behalf of the Master Servicer in accordance with Section 5.15.  Each
Servicing Certificate shall be substantially in the form of Exhibit 6 hereto
(with such changes and modifications as the Master Servicer and the Purchaser
shall agree).
 
Servicing Fee:  With respect to each Qualified Loan, the product of (i) the
Servicing Fee Rate with respect to such Qualified Loan, and (ii) the outstanding
principal amount of such Qualified Loan, as determined in the following
sentence.  The Servicing Fee shall be payable on the Distribution Date
corresponding to the Due Date that interest on such Qualified Loan is payable
and computed on the basis of the same time period with respect to which interest
on such Qualified Loan is computed, without giving effect to any principal
amount of such Qualified Loan paid or payable on the applicable Due Date.
 
Servicing Fee Rate:  With respect to each Qualified Loan, a rate per annum as
specified in the related Commitment Letter.
 
Servicing File:  The comprehensive set of files maintained in an organized
format by the Master Servicer to properly document all current and pertinent
information related to a Qualified Loan.  These files may consist of documents
maintained in hard copy form or easily accessible electronic data and shall
include at a minimum the following documents pertaining to each Qualified Loan:
 
 
i.
a copy of the most recent Compliance Certification by an officer of the related
Borrower;

 
 
ii.
the most recent fiscal year-end certified audit of such Borrower;

 
 
iii.
a copy of the most recent unaudited annual financial statements of such Borrower
(which may be set forth on a Seller form or Form 7);

 
 
iv.
copies of the Form 7 of such Borrower for each of the three most recent years;

 
 
v.
the most recent Key Ratio Trend Analysis, as available;

 
 
vi.
the most recent narrative with respect to such Borrower, as prepared by the
Seller;

 
 
vii.
the most recent Borrower Rating of such Borrower;

 
 
14

--------------------------------------------------------------------------------

 
 
 
viii.
all correspondence between the Master Servicer and such Borrower that pertains
to the Qualified Loan sold under this Master Agreement, or to the collateral by
which it is secured, from origination of the Qualified Loan until payoff or
foreclosure; and

 
 
ix.
documentation of any loan servicing actions taken with respect to the Qualified
Loan.

 
Servicing Officer:  Any officer of the Master Servicer involved in, or
responsible for, the administration and servicing of the Qualified Loans whose
name and specimen signature appears on a list of Servicing Officers furnished to
the Purchaser by the Master Servicer from time to time.
 
Total Assets Ratio:  With respect to any Member, an amount constituting the
total assets of such Member computed pursuant to Accounting Requirements.
 
Total Capitalization Ratio: With respect to any Member, the Total Margins and
Equity as a percentage of the sum of (1) Total Margins and Equity plus (2)
Long-Term Debt.
 
Total Margins and Equity: With respect to any Member, such Member's total
margins and equity computed pursuant to Accounting Requirements.
 
Transaction Documents:  This Master Agreement, each Assignment and each
Commitment Letter.
 
Section 1.02 Other Definitional Provisions.
 
(a)           All terms defined in this Master Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
 
(b)           As used in this Master Agreement or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Master Agreement or in any certificate or other document, and accounting terms
partly defined in this Master Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP.  To the extent that the definitions of accounting terms in this
Master Agreement or in any certificate or other document are inconsistent with
the meanings of such terms under GAAP in effect on the date hereof, the
definitions contained in this Master Agreement or in any certificate or other
document shall control.
 
(c)           The words "hereof," "herein," "hereunder," and words of similar
import when used in this Master Agreement shall refer to this Master Agreement
as a whole and not to any particular provision of this Master Agreement; Section
and Exhibit references contained in this Master Agreement are references to
Sections and Exhibits in or to this Master Agreement unless otherwise specified;
and the term "including" shall mean "including without limitation."
 
 
15

--------------------------------------------------------------------------------

 
 
(d)          The definitions contained in this Master Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such terms.
 
ARTICLE II
Applicable Documentation; Sale of Qualifying Qualified Loans
 
 
Section 2.01.  Commitment to Purchase.

 
(a)          From time to time, the Seller may present one or more loans for
sale to the Purchaser.  If the Purchaser determines that such loans meet its
eligibility criteria, then the Purchaser and the Seller may execute a Commitment
Letter, in the form of Exhibit 2 hereto, setting forth the terms of the sale and
delivery of such Qualified Loans.
 
(b)          The execution of a Commitment Letter by the Seller and the
Purchaser with respect to a Qualified Loan shall obligate the Seller to deliver,
and shall obligate the Purchaser to pay for, the related Qualified Loan.  In the
event the Seller does not deliver a Qualified Loan on the related Sale Date, or
in the event the Purchaser does not pay for a Qualified Loan on the related Sale
Date, then the defaulting party shall be liable to the non-defaulting party for
proven monetary damages (if any) available to it under applicable law.
 
(c)          Upon execution of a Commitment Letter as set forth in Section
2.01(b), the Seller shall sell, and the Purchaser shall purchase, on the terms
and conditions stated herein and in the related Commitment Letter, without
recourse, except as specifically set forth herein, all of the Seller's right,
title and interest in, to and under Qualified Loans, as set forth in such
Commitment Letter.
 
(d)          The terms and conditions set forth in the Commitment Letter with
respect to each Qualified Loan and Sale Date shall be incorporated herein.  In
the event of any conflict between the terms of this Master Agreement and the
related Commitment Letter, the Commitment Letter shall control.
 
 
Section 2.02.  Confirmation, Timing, Delivery

 
(a)           Seller Notification and Offer by Purchaser.  The Seller shall
notify Farmer Mac of the desired Sale Date with respect to one or more Qualified
Loans by delivering a Loan Setup File not later than seven (7) Business Days
prior to the desired Sale Date.  Upon receipt of a Loan Setup File, if Farmer
Mac determines that one or more Qualified Loans meet its eligibility criteria,
Farmer Mac shall prepare a Commitment Letter and deliver to the Seller a copy of
such Commitment Letter signed by Farmer Mac no later than five (5) Business Days
prior to the desired Sale Date.  Farmer Mac shall deliver the signed Commitment
Letter to the Seller via facsimile transmission to Director, Strategic Project
Management at 703-709-6776.  Such notification evidences the Purchaser’s offer
to purchase the Qualified Loans referenced therein under the terms and
conditions set forth in such Commitment Letter and this Master Agreement, which
offer shall expire at the close of business on the Commitment Expiration Date
specified in the Commitment Letter if not accepted by the Seller before that
date.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Acceptance by Seller.  If the Seller accepts the offer set forth
in the Commitment Letter, then the Seller shall notify Farmer Mac of its
acceptance by executing and returning a copy of the Commitment Letter to Farmer
Mac no later than five (5) Business Days prior to the Sale Date referenced
therein.  The Seller shall deliver the signed Commitment Letter to Farmer Mac
via e-mail to capitalmarkets@farmermac.com and AccountingOps@farmermac.com or by
any other method or to any other person specified in writing to the Seller by
Farmer Mac from time to time.  Such notification evidences the Seller’s
irrevocable commitment to sell and deliver to Farmer Mac the Qualified Loans
referenced therein under the terms and conditions set forth in such Commitment
Letter and this Master Agreement.
 
(c)           Funds Transfer by Purchaser.  Farmer Mac will purchase all
Qualified Loans sold under this Master Agreement via a wire transfer of funds on
the related Sale Date.  Farmer Mac will prepare a loan settlement report
confirming the Loan Interest Rate and other applicable information for each
Qualified Loan referenced in a signed Commitment Letter and deliver such report
to the Seller via e-mail to MSG-Strategic.Projects@nrucfc.coop and
Josh.Silverman@nrucfc.coop by 9:00 a.m. eastern time on the related Sale
Date.  The Seller shall confirm, via return e-mail to
AccountingOps@farmermac.com no later than 10:00 a.m. eastern time on the related
Sale Date, the accuracy of the information set forth in the loan settlement
report and the Master Servicer’s expectation to receive funds for the sale of
the applicable Qualified Loans on the related Sale Date.  The wire transfer of
funds will normally be scheduled for transmission by 12:00 p.m. eastern time,
but in no event later than 5:00 p.m. eastern time.  The Seller shall provide
Farmer Mac with written wire transfer instructions in the Commitment Letter,
which shall include the name and phone number of the person requesting the wire,
the wire instructions of the bank where the funds are to be wired, and the
calculation of the dollar amount of the funds to be wired.
 
(d)           Delivery by Seller.
 
(i)           Assignment.  The Seller, simultaneously with the payment of the
Purchase Price, shall execute and deliver to the Purchaser an Assignment with
respect to the related Qualified Loans substantially in the form attached hereto
as Exhibit 1, or in such other form as the Purchaser may reasonably require,
provided, however, that no such form shall contain any provision indicating or
referencing that the Seller retains any rights, obligations or liabilities with
respect to the Qualified Loan, or any recourse by the Purchaser to the Seller in
connection therewith, except as otherwise explicitly set forth in this Master
Agreement.
 
(ii)          Mortgage File.  On each Sale Date, the Seller shall transmit for
delivery to the Custodian, on behalf of the Purchaser, all of the documents
referred to in Section 2.03(b) with respect to the applicable Qualified Loans,
with the Purchaser entitled to all interest and principal received on or with
respect to the applicable Qualified Loans from and after the Sale Date (other
than payments due on such Qualified Loans on or before the Sale Date and other
than that portion of any payment of interest received after the Sale Date that
represents interest accruing on or prior to the Sale Date).  Such delivery shall
be made against payment by the Purchaser to the Seller of the Purchase Price.
 
 
17

--------------------------------------------------------------------------------

 
 
(iii)          Other Transfer Documentation.  The Seller shall execute,
acknowledge and deliver all other documents furnished to the Seller by the
Purchaser as may be necessary to effectuate the transfer contemplated by this
Section 2.02 to the Purchaser of all right, title and interest of the Seller in
and to the Qualified Loans and the related Mortgages.
 
(e)           Interest Payments on Qualified Loans.  Unless otherwise specified
in the related Commitment Letter, interest due under each Qualified Loan shall
be calculated on the basis of a 360-day year consisting of twelve 30-day
months.  For illustration purposes, if the first calendar day of the month is a
Saturday and the following Monday is a holiday, the first Business Day of that
month would be the following Tuesday.  Assuming that the month in this example
is a 30-day month, a Qualified Loan purchased by Farmer Mac on that Tuesday
would have 27 days of interest accrual for that month.  Farmer Mac also
acknowledges and agrees that, unless otherwise specified in the applicable
Commitment Letter, the first required Installment Payment for each Qualified
Loan shall be for the payment of interest only and all subsequent Installment
Payments shall be for the payment of interest and principal.
 
 
Section 2.03.  Servicing File and Mortgage File.

 
(a)           Servicing File.  The Seller, in its capacity as Master Servicer,
shall retain the Servicing File on behalf of the Purchaser with respect to each
Qualified Loan sold to the Purchaser pursuant to this Master Agreement.  The
Seller acknowledges and understands that ownership of each document in a
Servicing File is vested in the Purchaser.  The Master Servicer shall not take
any action inconsistent with such ownership.  The Master Servicer (as the
originator of the Qualified Loans) agrees to indicate on its books and records
at each Sale Date that the Qualified Loans sold pursuant to Section 2.02 on such
Sale Date have been sold to the Purchaser, and to advise all inquiring parties
that such Qualified Loans have been sold to the Purchaser.  The Seller shall,
upon three (3) Business Days' prior written request provide Purchaser or its
designee with reasonable access, during normal business hours and at the office
of the Seller, to the Servicing File regarding any and all Qualified Loans sold
to the Purchaser pursuant to this Master Agreement.  The Master Servicer shall
maintain the Servicing File for a Qualified Loan for three years from either
(i) the date that all principal and interest due on the Qualified Loan is paid
in full or (ii) in the case of REO Property, the date of the sale of the
collateral securing the Qualified Loan.
 
(b)          Mortgage File.  In connection with such sale, transfer, assignment,
setting over and conveyance described in clause (a) above, the Seller will
deliver to the Custodian the following documents or instruments with respect to
each loan so sold, transferred, assigned, set over and otherwise conveyed:
 
(i)           the Mortgage Note, endorsed without recourse to the Purchaser (or
to such other Person as directed by the Purchaser), with all necessary
intervening endorsements showing a complete chain of endorsement from the
originator to the Seller, if applicable;
 
(ii)           a copy of the applicable Mortgage;

 
18

--------------------------------------------------------------------------------

 
 
(iii)          an original of each amendment to the Mortgage Note and a copy of
each amendment to the Mortgage in Seller's possession;
 
(iv)          the original Loan Agreement;
 
(v)           the original Opinion of Counsel of Borrower's counsel; and
 
(vi)          copies of any Additional Collateral Documents.
 
(c)           Document Deficiencies.  If within sixty (60) days of the
applicable Sale Date, the Custodian finds any document or documents constituting
a part of a Mortgage File to be missing, mutilated, torn, damaged or defective
on its face, the Custodian shall notify the Seller and the Purchaser of such
fact in writing.  The Seller shall then correct or cure the subject matter of
such notice within one hundred eighty (180) days from the date of such
notice.  If (x) the Seller does not correct or cure the subject matter of such
notice within such one hundred eighty day period and (y) such omission or defect
relates to any document identified in Section 2.03(b)(i) - (iv), the Seller
shall repurchase the related Defective Loan at the Repurchase Price.  Upon
receipt of the Repurchase Price, the Purchaser promptly shall release, or cause
the Custodian to release, to the Seller the related Mortgage File, and shall
also execute and deliver such instruments of transfer or assignment prepared by
the Seller, in each case without recourse, as may be necessary to effectuate the
transfer to the Seller of all right, title and interest of the Purchaser in and
to each applicable Defective Loan.
 
Section 2.04.  Treatment of Sale.  It is the express and specific intent of the
parties hereto that the sale of the loans from the Seller to the Purchaser as
provided in Section 2.02 (the "Purchase") is and shall be construed for all
purposes as a true and absolute sale of such loans, shall be absolute and
irrevocable and provide the Purchaser with the full benefits of ownership of the
loans.
 
Section 2.05.  No recourse.  Each of the Seller and the Purchaser hereby agree
and acknowledge that, following payment of the Purchase Price for the Qualified
Loans identified in the related Commitment Letter:
 
(a)           the Seller will not have any obligation to repay any of the
consideration received by it from the Purchaser hereunder;
 
(b)           the Seller will not have any obligation to repurchase such
Qualified Loans, or to reimburse or otherwise compensate the Purchaser for any
losses attributable to payment defaults under such loans or, except as set forth
in Section 2.03(c) and Section 4.03(j), for any other losses arising from
investment in and ownership of such loans; and
 
(c)           the Purchaser will not have or claim to have any recourse to the
Seller for any losses attributable to payment defaults under the loans or,
except as set forth in Section 2.03(c) and Section 4.03(j), for any other losses
arising from investment in and ownership of the loans.
 
Section 2.06.  Notice of Sale of Qualified Loans.  Promptly following each Sale
Date, CFC shall notify the Borrower under each Qualified Loan identified on the
related Commitment Letter that such Qualified Loan has been conveyed to the
Purchaser.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE III
Conditions Precedent
 
Section 3.01.  Conditions to Sale of Loans.  The following shall be conditions
precedent to the effectiveness of each purchase and sale of a Qualified Loan
made hereunder:
 
(a)           the Seller shall have received the related Purchase Price from the
Purchaser;
 
(b)           the Custodian shall have received the Mortgage File from the
Seller; and
 
 
(c)
as of the date(s) that the conditions set forth in (a) and (b) above have been
met, an Insolvency Event shall not have occurred and be continuing with respect
to the Seller or the Purchaser.

 
ARTICLE IV
Representations and Warranties
 
Section 4.01.  Representations and Warranties of the Master Servicer.  The
Master Servicer hereby represents and warrants as of the date of this Master
Agreement and each Sale Date as follows:
 
(a)           The Master Servicer is a cooperative association duly organized,
validly existing and in good standing under the laws governing its creation and
existence and with the requisite power and authority to conduct its business as
it is currently being conducted; the Master Servicer holds all licenses,
certificates and permits necessary for the conduct of its business as it is
currently being conducted and is or will be in compliance with the laws of each
state in which any Mortgaged Property is located to the extent necessary to
ensure the enforceability of each Qualified Loan.
 
(b)           The Master Servicer has the requisite power and authority to
execute and deliver this Master Agreement, to service and administer all the
Qualified Loans identified on each applicable Commitment Letter in accordance
with the terms of this Master Agreement, and to take all other actions and
execute and deliver all other documents which are requisite or pertinent to the
transactions described in this Master Agreement and the Transaction
Documents.  The persons signing such documents and taking such actions on its
behalf have been duly authorized to do so and such documents and actions are
valid, legally binding and enforceable against the Master Servicer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors' rights and to general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law).
 
(c)           The Master Servicer is not required to obtain the consent of any
other Person or any consents, licenses, approvals or authorizations from, or
registrations or declarations with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Master Agreement or any of the other Transaction
Documents, except for such consents, licenses, approvals or authorizations, or
registrations or declarations, as shall have been obtained or filed, as the case
may be.

 
20

--------------------------------------------------------------------------------

 
 
(d)           No action, suit or proceeding is pending or, to the best of the
Master Servicer's knowledge, threatened against it that would prohibit it from
entering into this Master Agreement or the Transaction Documents or performing
its obligations under this Master Agreement or the Transaction Documents or, in
the reasonable opinion of the Master Servicer has a reasonable likelihood of
resulting in a material adverse effect on the transactions contemplated by this
Master Agreement or the Transaction Documents.
 
(e)           The Master Servicer is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Master Servicer or its respective
properties or would reasonably be expected to have consequences that would
materially adversely affect the performance of the Master Servicer hereunder.
 
(f)           The execution and delivery of this Master Agreement and the
Transaction Documents by the Master Servicer and the performance and compliance
with the terms of this Master Agreement and the Transaction Documents by the
Master Servicer will not violate the Articles of Incorporation or Bylaws of the
Master Servicer, or constitute a material default (or an event which, with
notice or lapse of time, or both, would constitute a material default) under, or
result in the material breach of, any material contract, agreement or other
instrument to which the Master Servicer is a party or which may be applicable to
the Master Servicer, or any of its assets.
 
(g)           No Servicer Default has occurred and is continuing and no event or
circumstance has occurred or exists which, with notice or lapse of time or both,
would constitute a Servicer Default.
 
(h)           Following payment in full for a Qualified Loan identified on a
Commitment Letter, the Seller will have no right, title or interest in, to or
under such Qualified Loan, or the assets and properties thereof.
 
(i)           Upon discovery by any party hereto of a breach of any of the
representations and warranties set forth in this Section 4.01, such discovering
party shall give prompt written notice to the other party.  It is understood and
agreed by the parties hereto that the representations and warranties set forth
in this Section 4.01 shall survive delivery of the respective Mortgage Files to
the Custodian.
 
Section 4.02.  Representations and Warranties of the Purchaser.   The Purchaser
hereby represents and warrants as of the date of this Master Agreement and each
Sale Date as follows:
 
(a)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and
with the requisite power and authority to conduct its business as it is
currently being conducted; the Purchaser holds all licenses, certificates and
permits necessary for the conduct of its business as it is currently being
conducted and is or will be in compliance with the laws of each state in which
any Mortgaged Property is located to the extent necessary to ensure the
enforceability of each Qualified Loan.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           The Purchaser has the requisite power and authority to execute and
deliver this Master Agreement and the other Transaction Documents and to take
all other actions and execute and deliver all other documents which are
requisite or pertinent to the transactions described in this Master Agreement
and the Transaction Documents.  The persons signing such documents and taking
such actions on its behalf have been duly authorized to do so and such documents
and actions are valid, legally binding and enforceable against the Purchaser in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors' rights and to general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law).
 
(c)           The Purchaser is not required to obtain the consent of any other
Person or any consents, licenses, approvals or authorizations from, or
registrations or declarations with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Master Agreement or any of the other Transaction
Documents, except for such consents, licenses, approvals or authorizations, or
registrations or declarations, as shall have been obtained or filed, as the case
may be.
 
(d)           No action, suit or proceeding is pending or, to the best of the
Purchaser's knowledge, threatened against it that would prohibit it from
entering into this Master Agreement or any Assignment or performing its
obligations under this Master Agreement or the Transaction Documents or, in the
reasonable opinion of the Purchaser has a reasonable likelihood of resulting in
a material adverse effect on the transactions contemplated by this Master
Agreement or the Transaction Documents.
 
(e)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Purchaser or its respective
properties or would reasonably be expected to have consequences that would
materially adversely affect the performance of the Purchaser hereunder or under
any Assignment.
 
(f)           The execution and delivery of this Master Agreement and the
Transaction Documents by the Purchaser and the performance and compliance with
the terms of this Master Agreement and the Transaction Documents by the
Purchaser does not violate the organizational and operational documents of the
Purchaser, or constitute a material default (or an event which, with notice or
lapse of time, or both, would constitute a material default) under, or result in
the material breach of, any material contract, agreement or other instrument to
which the Purchaser is a party or which may be applicable to the Purchaser, or
any of its assets.
 
(g)           Upon discovery by any party hereto of a breach of any of the
representations and warranties set forth in this Section 4.02, such discovering
party shall give prompt written notice to the other party.  It is understood and
agreed by the parties hereto that the representations and warranties set forth
in this Section 4.02 shall survive delivery of the respective Mortgage Files to
the Custodian.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 4.03.  Representations and Warranties of the Seller.  The Seller hereby
represents and warrants, with respect to paragraphs (a) through (h) as of the
date of this Master Agreement and each Sale Date, and with respect to paragraph
(i) as of the applicable Sale Date, as follows:
 
(a)           The Seller is a cooperative association duly organized, validly
existing and in good standing under the laws governing its creation and
existence and with the requisite power and authority to conduct its business as
it is currently being conducted; the Seller holds all licenses, certificates and
permits necessary for the conduct of its business as it is currently being
conducted and is or will be in compliance with the laws of each state in which
any Mortgaged Property is located to the extent necessary to ensure the
enforceability of each Qualified Loan.
 
(b)           The Seller has the requisite power and authority to execute and
deliver this Master Agreement and the Transaction Documents, to transfer, assign
and deliver all of the Qualified Loans identified on each applicable Commitment
Letter to the Purchaser and to take all other actions and execute and deliver
all other documents which are requisite or pertinent to the transactions
described in this Master Agreement and the Transaction Documents.  The persons
signing such documents and taking such actions on its behalf have been duly
authorized to do so and such documents and actions are valid, legally binding
and enforceable against the Seller in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors' rights and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
 
(c)           The Seller is not required to obtain the consent of any other
Person or any consents, licenses, approvals or authorizations from, or
registrations or declarations with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Master Agreement or the Transaction Documents except for
such consents, licenses, approvals or authorizations, or registrations or
declarations, as shall have been obtained or filed, as the case may be.
 
(d)           No action, suit or proceeding is pending or, to the best of the
Seller's knowledge, threatened against it that would prohibit it from entering
into this Master Agreement or the Transaction Documents or performing its
obligations under this Master Agreement and the Transaction Documents or, in the
reasonable opinion of the Seller has a reasonable likelihood of resulting in a
material adverse effect on the transactions contemplated by this Master
Agreement or the Transaction Documents.
 
(e)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default would reasonably be expected to have
consequences that would materially and adversely affect the condition (financial
or otherwise) or operations of the Seller or its properties or would reasonably
be expected to have consequences that would materially adversely affect its
performance hereunder or under any Assignment.
 
(f)           This Master Agreement and each Assignment constitutes a valid
transfer and assignment to the Purchaser of all right, title and interest of the
Seller in and to the Qualified Loans, and the other property conveyed pursuant
to this Master Agreement and each Assignment.
 
 
23

--------------------------------------------------------------------------------

 
 
(g)           The execution and delivery of this Master Agreement and the
Transaction Documents by the Seller and the performance and compliance with the
terms of this Master Agreement the Transaction Documents by the Seller does not
violate the Articles of Incorporation or Bylaws of the Seller, or constitute a
material default (or an event which, with notice or lapse of time, or both,
would constitute a material default) under, or result in the material breach of,
any material contract, agreement or other instrument to which the Seller is a
party or which may be applicable to the Seller, or any of its assets.
 
(h)          Following payment of the Purchase Price for a Qualified Loan
identified on a Commitment Letter:
 
(i)           the Seller will have no right, title or interest in, to or under
any such Qualified Loans;
 
(ii)           the Seller will not retain any rights of ownership or control
with respect to any of such Qualified Loans; and
 
(iii)          the Seller will not have or purport to have any right to sell,
pledge or otherwise dispose of, or control the disposition of, any of such
Qualified Loans or their proceeds.
 
(i)           With respect to each Qualified Loan being sold to the Purchaser on
the related Sale Date:
 
(i)           The information set forth in the related Commitment Letter is true
and correct in all material respects.
 
(ii)           The related Mortgage File contains the documents required by
Section 2.03(b).
 
(iii)          The Qualified Loan conforms in all respects to the criteria
specified in the definition of "Qualified Loan" in this Master Agreement.
 
(iv)          The terms of the Loan Agreement, Mortgage Note and the Mortgage
have not been amended in any respect by the Seller nor have the terms thereof
been waived by the Seller, except in accordance with the Customary Servicing
Procedures and by written instrument which is included in the Mortgage File.  No
Borrower has been released from its obligations under the applicable Loan
Agreement, Mortgage Note and Mortgage except in connection with an assumption
agreement, which assumption agreement is included in the Mortgage File.
 
(v)           The Mortgage Note and the Loan Agreement are not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto.
 
 
24

--------------------------------------------------------------------------------

 
 
(vi)          The Mortgage obligates the related Borrower to take out and
maintain the classes and amounts of insurance coverages which conform to
generally accepted utility industry standards for such classes and amounts of
coverages of utilities of the size and character of such Borrower and the
Borrower is in compliance with such obligations.  The Mortgage obligates the
Borrower thereunder to maintain all such insurance at the Borrower's cost and
expense, and on the Borrower's failure to do so, authorizes the holder of the
Mortgage to maintain such insurance at Borrower's cost and expense and to seek
reimbursement therefor from the Borrower.
 
(vii)         As of the date the Qualified Loan was made to the applicable
Borrower, any and all material requirements of any federal, state or local law
including, without limitation, usury, real estate settlement procedures or
disclosure laws applicable to the origination of such Qualified Loan were
complied with.
 
(viii)        Each Mortgage has not been satisfied, rescinded or canceled, and
the related Mortgaged Property has not been released from the lien of the
Mortgage, except for partial releases of the Mortgaged Property done in
accordance with Customary Servicing Procedures.
 
(ix)           The Mortgage creates a validly recorded, filed and perfected
mortgage lien shared pari passu and pro rata by the lenders that are parties to
the Mortgage on the Borrower's real property included in the Mortgaged
Property.  The Mortgage is a valid, existing and enforceable (subject to the
effect of laws relating to creditors rights and principles of equity) first lien
on the Mortgaged Property subject only to (A) the lien of current real property
taxes and assessments not yet due and payable, (B) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording which do not materially adversely affect the value of
the Mortgaged Property, (C) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property and (D) encumbrances customarily
permitted by utility industry mortgages.
 
(x)           Each Loan Agreement, the Mortgage Note and the related Mortgage
are valid and binding obligations of the applicable Borrower, enforceable
against such Borrower in accordance with their respective terms, except as
enforceability may be limited by (A) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
enforcement of the rights of creditors and (B) general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.
 
(xi)           The proceeds of the Qualified Loan have been fully disbursed to
or for the account of the Borrower and there is no obligation for the Mortgagee
to advance additional funds thereunder.  All costs, fees and expenses incurred
in making or closing the Qualified Loan and the recording of the Mortgage have
been paid, and the Borrower is not entitled to any refund of any amounts paid to
the Mortgagee pursuant to the Mortgage Note or Mortgage.
 
 
25

--------------------------------------------------------------------------------

 
 
(xii)         No Event of Default has occurred and is continuing under the
Mortgage or the Mortgage Note and no event has occurred which, with the passage
of time or with the giving of notice and the expiration of any grace or cure
period, would constitute such an Event of Default.  For purposes of this clause
(xii), "Event of Default" is defined in each of the Mortgages in a manner
consistent with the definition of such phrase customarily utilized in utility
industry mortgages.
 
(xiii)        There is no proceeding pending or to the Seller's knowledge
threatened for the condemnation of all or any material portion of the Mortgaged
Property and such Mortgaged Property has not been damaged by waste, fire or
other casualty to such an extent as to materially adversely affect the value of
the Mortgaged Property.
 
(xiv)        To the Seller's knowledge, there is nothing relating to or
involving the Qualified Loan, the Mortgage, the Mortgaged Property, the Borrower
or the Borrower's credit standing that can reasonably be expected to (a) cause
the Qualified Loan to become delinquent, or (b) adversely affect the Qualified
Loan's value or marketability.
 
(xv)         The Loan Agreement, Mortgage and Mortgage Note permit–and such
documents and instrument were not originated under and are not subject to laws
which would prohibit or restrict–the sale, transfer or assignment of the
Qualified Loan, the Loan Agreement, the Mortgage and the Mortgage Note as
contemplated by this Master Agreement and the Transaction Documents or the
enforcement thereof by the Purchaser or its assignee.
 
(xvi)        The Mortgaged Property is not subject to any bankruptcy proceeding
or foreclosure proceeding and the Borrower has not filed for protection under
applicable bankruptcy laws.
 
(xvii)       No fraud or misrepresentation of a material fact was committed or
made by the Seller in connection with the Qualified Loan made to the applicable
Borrower.
 
(xviii)      As of the related Sale Date, the Qualified Loan is not a loan as to
which any payment, or part thereof, remains unpaid for more than thirty (30)
days after the original due date for such payment.
 
(xix)         The Seller has delivered to the Custodian a complete Mortgage File
for the Qualified Loan.
 
(xx)          Immediately prior to the transfer and assignment contemplated
herein, the Seller was the sole owner and holder of the Qualified Loan, the
Seller had good and marketable title thereto, and the Seller had full right and
authority to transfer and sell the Qualified Loan to the Purchaser free and
clear of any encumbrance, lien, pledge or security interest.
 
(xxi)         The Qualified Loan is denominated and payable only in United
States dollars and the related Borrower is a corporation or other legal entity
organized under the laws of the United States or any state thereof or the
District of Columbia or a territory of the United States.
 
 
26

--------------------------------------------------------------------------------

 
 
(xxii)        To the Seller's knowledge, the Mortgaged Property is in material
compliance with all applicable zoning laws and environmental laws pertaining to
environmental hazards, and the related Borrower has not received any notice of
any violation or potential violation of such laws.
 
(xxiii)       The Qualified Loan is represented by only one executed Mortgage
Note.
 
(xxiv)      The Mortgage Note is a "promissory note" within the meaning of
Article 9 of the New York UCC.
 
(xxv)       The loan narrative for a Qualified Loan submitted by the Seller to
Farmer Mac in advance of the related Sale Date was prepared or updated no more
than one year prior to the Sale Date, and the Seller is not aware of any
material adverse change regarding the Borrower or the Qualified Loan that is not
reflected in such loan narrative, or as previously communicated to Farmer Mac in
writing.
 
(j)           Upon discovery by any party hereto of a breach of any of the
representations and warranties set forth in this Section 4.03, such discovering
party shall give prompt written notice to the other party and, if such breach is
of any representation or warranty set forth in Section 4.01(i) that materially
and adversely affects the interests of the Purchaser in the related Qualified
Loan, then the Seller shall either (i) cure such breach in all material respects
or (ii) repurchase the Defective Loan in question from the Purchaser by
remitting the Repurchase Price to an account designated by the Purchaser.
 
(k)           It is understood and agreed by the parties hereto that the
representations and warranties set forth in this Section 4.03 shall survive
delivery of the respective Mortgage Files to the Custodian and will continue in
full force and effect for the remaining life of the related Qualified Loan,
notwithstanding termination of this Master Agreement for any reason.
 
ARTICLE V
Administration and Servicing of Qualified Loans
 
Section 5.01.  Servicing of the Qualified Loans.
 
 
27

--------------------------------------------------------------------------------

 

(a)           General Servicing Provision.  The Master Servicer hereby agrees to
service and administer the Qualified Loans sold pursuant to this Master
Agreement in accordance with the terms of this Master Agreement, applicable law
and the terms of the Qualified Loans.  In connection with such servicing and
administration, the Master Servicer shall, consistent with and subject to all
other servicing-related provisions in this Master Agreement, have full power and
authority, acting alone and/or through sub-servicers, to do or cause to be done
any and all things, in connection with such servicing and administration, that
the Master Servicer may deem necessary or desirable and consistent with the
terms of this Master Agreement including, but not limited to, the power and
authority, subject to the terms hereof, (a) to execute and deliver, on behalf of
the Purchaser, customary consents or waivers and other instruments and
documents, (b) to consent to transfers of any Mortgaged Property and assumptions
of the Mortgage Notes and related Mortgages (but only in the manner provided in
this Master Agreement), (c) to collect any Other Insurance Proceeds and other
Cash Liquidation amounts, and (d) with Farmer Mac’s prior consent, to effectuate
foreclosure or other conversion of the ownership of the Mortgaged Property
securing any Qualified Loan.  In servicing and administering the Qualified
Loans, the Master Servicer shall employ procedures in accordance with the
Customary Servicing Procedures of the Master Servicer.  The Master Servicer will
exercise the same care in servicing the Qualified Loans that it exercises in
servicing Qualified Loans to the same Borrower held in the Master Servicer's
portfolio.  The Master Servicer will act in the best interest of the Purchaser
in servicing Qualified Loans.  Without limiting the generality of the foregoing,
the Master Servicer, in its own name or in the name of the Purchaser, is hereby
authorized and empowered by the Purchaser, when the Master Servicer believes it
appropriate in its reasonable judgment, to execute and deliver on behalf of the
Purchaser any and all instruments of satisfaction or cancellation, or of partial
or full release or discharge, and all other comparable instruments, with respect
to the Qualified Loans and with respect to the related Mortgaged
Properties.  The Master Servicer shall prepare and deliver to the Purchaser such
documents requiring execution and delivery by it as is necessary or appropriate
to enable the Master Servicer to service and administer the Qualified Loans to
the extent that the Master Servicer is not permitted to execute and deliver such
documents pursuant to the preceding sentence.  In addition to the foregoing, the
Purchaser shall provide a power of attorney or other appropriate authorization
as shall be necessary or desirable, in the Master Servicer's judgment, to enable
the Master Servicer to act as the agent of the Purchaser as the mortgagee under
each Mortgage and as the secured party under each Additional Collateral
Document.  Upon receipt of such documents, the Purchaser, upon the direction of
the Master Servicer, shall promptly execute such documents and deliver them to
the Master Servicer.
 
(b)           Reserved.
 
(c)           Agency Relationship Only.  The relationship of the Master Servicer
(and of any successor to the Master Servicer as servicer under this Master
Agreement) to the Purchaser under this Master Agreement is intended by the
parties to be that of an independent contractor and not that of a joint venture,
partner or agent.
 
 
28

--------------------------------------------------------------------------------

 

(d)           Modifications, Waivers, Consents.  In accordance with the terms of
this Master Agreement, the Master Servicer may waive, modify, amend or vary any
term of any Qualified Loan or consent to the postponement of strict compliance
with any such term or in any manner grant indulgence to any Borrower if, in the
Master Servicer’s judgment and consistent with Customary Servicing Procedures,
such waiver, modification, consent, postponement or indulgence will make it more
likely that such Borrower will be able to successfully repay the Qualified Loan
in question; provided, however, that the Master Servicer shall not take any of
the following actions without, in each such case, giving the Purchaser at least
10 Business Day's prior written notice of its intention to do so (each such
notice, a "10 Business Day Notice"):  (i) waive any event of default (as such
term is defined in the documentation for the applicable Qualified Loan), (ii)
reduce the Loan Interest Rate applicable to such Qualified Loan (iii) forgive
any principal of a Qualified Loan, (iv) postpone any date for the payment of
principal or interest on account of such Qualified Loan, (v) extend the maturity
date of such Qualified Loan, (vi) change the amortization method or amortization
term of such Qualified Loan, or (vii) implement a workout plan, commence a
foreclosure proceeding, accept a deed in lieu of foreclosure, conduct a
pre-foreclosure sale, seek a deficiency judgment or exercise any other remedy
available under the documentation for the applicable Qualified Loan.  To the
extent the terms of any Qualified Loan is modified or amended, the Master
Servicer shall notify Farmer Mac with respect to such Qualified Loan and provide
Farmer Mac a modified Loan Setup File no later than the fifth Business Day
following the effective date of such modification or amendment.  In addition to
the foregoing, if one or more Qualified Loans in the Master Servicer's own
portfolio present the same issue or issues as the Qualified Loan which is the
subject of a 10 Business Day Notice but the Master Servicer does not propose to
handle such issues under such Master Servicer's Loans in a manner similar to the
proposal submitted to the Purchaser, the Master Servicer will so state in the
10 Business Day Notice and include a description of how such issues will be
handled in such Master Servicer's Loans.  If by the end of the applicable 10
Business Day Notice period, the Master Servicer has not received written notice
from the Purchaser disapproving of the proposal set forth in the applicable 10
Business Day Notice, the Master Servicer may proceed to implement such
proposal.  If the Purchaser notifies the Master Servicer within the applicable
10 Business Day Notice period that it disapproves of any such proposal with
respect to a Qualified Loan, the Master Servicer and the Purchaser will consult
with one another as to the best way to proceed and the Purchaser's decision with
respect to such Qualified Loan will be binding on the Master Servicer; provided,
however, that the Master Servicer shall have the right to handle such issues
under the Qualified Loans in its own portfolio in such manner as the Master
Servicer deems appropriate or desirable.  In addition to the foregoing, and
regardless of whether any action is proposed to be taken by the Master Servicer
with respect to a Qualified Loan, the Master Servicer shall notify the Purchaser
promptly after becoming aware of: (i) each event of default (as such term is
defined in the documentation for the applicable Qualified Loan) that has
occurred and is continuing under the documentation for any Qualified Loan, (ii)
any receipt of a notice of a Borrower’s or Mortgage Property’s violation or
potential violation of applicable zoning laws or environmental laws pertaining
to environmental hazards, (iii) any proposed material change in the control or
ownership of a Borrower, and (iv) any material pending lawsuit involving a
Borrower or Mortgaged Property which in the opinion of the Master Servicer would
materially and adversely affect such Borrower's ability to perform its
obligations under the Loan Agreement.
 
(e)           Powers of Attorney.  Without limiting the generality of the
foregoing, the Master Servicer is hereby authorized and empowered to execute and
deliver on behalf of itself and the Purchaser, all agreements and instruments as
may be necessary or desirable in connection with the performance of its rights
and obligations pursuant to this Section 5.01.  If reasonably required by the
Master Servicer, the Purchaser shall furnish the Master Servicer with any powers
of attorney and other documents necessary or appropriate to enable the Master
Servicer to carry out its servicing and administrative duties under this Master
Agreement, the Mortgages and the other documentation pertaining to the Qualified
Loans.
 
(f)           Delegation.  In the ordinary course of business, the Master
Servicer at any time may delegate any of its duties hereunder to any Person,
including any of its Affiliates, who agrees to conduct such duties in accordance
with this Master Agreement including those standards set forth in this Section
5.01.  Any such delegation may include entering into subservicing agreements
with any Person or Persons, for the servicing and administration of the
Qualified Loans or a portion thereof. Such delegation shall not relieve the
Master Servicer of its liabilities and responsibilities with respect to such
duties and shall not constitute a resignation.  Notwithstanding anything to the
contrary contained herein, or in any agreement relating to any such delegation,
the Master Servicer shall remain obligated and liable to the Purchaser for the
servicing and administration of the Qualified Loans in accordance with the
provisions of this Master Agreement to the same extent and under the same terms
and conditions as if it alone were servicing and administering the Qualified
Loans.  The Master Servicer shall provide the Purchaser with written notice of
delegation of any of its duties to any Person other than any of the Master
Servicer's Affiliates or their respective successors and assigns on the later of
the respective Sale Date or sixty (60) days prior to such delegation.
 
 
29

--------------------------------------------------------------------------------

 
 
(g)           Reporting.  The Master Servicer will provide the following reports
to the Purchaser, which reports may be transmitted via e-mail to
Famcloanadministration@farmermac.com or in such other form as may be agreed
between the Purchaser and the Master Servicer:


(i)            Not later than seven (7) Business Days prior to a desired Sale
Date for a Qualified Loan, the Master Servicer shall provide a Loan Setup File
to Farmer Mac with respect to each Qualified Loan contemplated to be sold
pursuant to this Master Agreement.
 
(ii)           After the Sale Date and until the Qualified Loan is no longer
serviced under the Master Agreement, the Master Servicer shall deliver to Farmer
Mac (1) an Invoice Register Report (a form of which is attached to this Master
Agreement as Exhibit 7) five Business Days prior to each Payment Date and (2) a
Master Servicer’s Report (a form of which is attached to this Master Agreement
as Exhibit 5) and a Remittance Reconciliation Report (a form of which is
attached to this Master Agreement as Exhibit 8) not later than the related
Distribution Date.
 
(iii)          If there are any Principal Prepayments with respect to any
Qualified Loan or Qualified Loan becomes a Defaulted Loan during the immediately
preceding Collection Period, then the Master Servicer will provide to Farmer Mac
and its designee a Defaulted And Qualified Loan Exception Report (a form of
which is attached to this Master Agreement as Exhibit 3) on or before the
fifteenth day of each calendar month (or if such fifteenth day is not a Business
Day, the next succeeding Business Day).
 
Section 5.02.  Collection of Qualified Loan Payments; Establishment of
Collection Account.
 
(a)           Payment; Collection. Continuously from the date hereof until the
principal and interest on all Qualified Loans is paid in full, the Master
Servicer will proceed diligently, in accordance with this Master Agreement, to
(i) collect all payments due under each of the Qualified Loans it services when
the same shall become due and payable, (ii) apply payments to Qualified Loans in
accordance with the terms of the related Mortgage Notes, and (iii) determine and
accept the amount required to pay a Qualified Loan in full, including interest
to the next scheduled Due Date.
 
 
30

--------------------------------------------------------------------------------

 

(b)           Collection Account.  The Master Servicer shall establish and
maintain a Collection Account, which shall be an Eligible Account.  The Master
Servicer shall deposit or cause to be deposited into the Collection Account all
Qualified Loan Receipts plus any Amount Held for Future Distribution plus all
amounts permitted to be retained or withdrawn by the Master Servicer pursuant to
Section 5.04 within two (2) Business Days of receipt thereof.  Except as
otherwise provided in Section 5.02(c), all funds required to be deposited in the
Collection Account shall be held for the benefit of the Purchaser until
withdrawn in accordance with Section 5.04 or remitted to the Purchaser. The
Master Servicer shall give notice to the Purchaser of the initial location of
the Collection Account and of any proposed change of the location of the
Collection Account maintained by the Master Servicer not later than two (2)
Business Days and not more than forty-five (45) days prior to any change
thereof.
 
(c)           Investment Account.  The Master Servicer shall establish and
maintain an Investment Account, which shall be an Eligible Account.  The Master
Servicer shall deposit or cause to be deposited into the Investment Account all
Qualified Loan Receipts plus any Amount Held for Future Distribution from the
Collection Account within two (2) Business Days of being deposited into the
Collection Account.  Except as otherwise directed by the Purchaser in writing,
the Master Servicer shall cause the institution with which the Investment
Account is maintained to invest the funds in the Investment Account attributable
to the Qualified Loans in those Permitted Investments specified in writing by
Farmer Mac, which shall mature in immediately available funds not later than the
day preceding the next Distribution Date and shall not be sold or disposed of
prior to maturity unless otherwise directed in writing by Farmer Mac.  All
earnings and gains realized from any such investments in the Investment Account
shall be for the benefit of Farmer Mac and shall be deposited in the
Distribution Account, along with all Qualified Loan Receipts, on each
Distribution Date.  The amount of any losses or expenses incurred in connection
with the investment of amounts in, withdrawals from, and the maintenance of, the
Collection Account and the Investment Account shall be deducted from the amount
to be distributed to Farmer Mac; except that, such expenses may be so deducted
only to the extent Farmer Mac has concurred in the selection of such institution
and form of Investment Account.
 
Section 5.03.  Realization Upon Defaulted Loans.
 
(a)           The Master Servicer shall use reasonable efforts to realize upon
Defaulted Loans in such manner as in the Master Servicer's judgment will
maximize the receipt of principal and interest by the Purchaser.  The Master
Servicer is obligated to make every effort it deems reasonable to work out a
troubled Qualified Loan before proposing foreclosure, a deed in lieu of
foreclosure, a pre-foreclosure sale or other remedial action.  The Master
Servicer shall use reasonable efforts to foreclose upon or otherwise comparably
convert the ownership of Mortgaged Properties securing such of the Qualified
Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments.  The foregoing
is subject to the provisions that, in any case in which Mortgaged Property shall
have suffered damage, the Master Servicer shall not be required to expend its
own funds toward the restoration of such Mortgaged Property.  The Master
Servicer shall promptly notify Farmer Mac when a Mortgaged Property suffers
material damage to allow Farmer Mac the opportunity to expend funds toward
restoration only to the extent that:  (1) the Master Servicer has notice of such
damage; and (2) in the opinion of the Master Servicer there are insufficient
funds or no reasonable likelihood that there will be sufficient funds received
in the future from insurance proceeds, any federal or state governmental agency
or any other sources.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           The decision of the Master Servicer to foreclose on a Defaulted
Loan shall be subject to the written consent of Farmer Mac.
 
(c)           Any proceeds to which the Purchaser is entitled as a mortgagee
under a Mortgage securing any Qualified Loan will be paid, subject to the
following order of priority:  first, to the Master Servicer to reimburse the
Master Servicer for any related unreimbursed Servicing Advances and Servicing
Fees with respect to the related Qualified Loan; and second, to the Purchaser as
a recovery of principal of such Qualified Loan.
 
(d)           In the event that, as a result of or in connection with the
exercise of remedies with respect to a Qualified Loan, Farmer Mac becomes the
owner of real estate or other property, the Master Servicer will immediately
commence appropriate procedures to liquidate such real estate or other property
if so requested by Farmer Mac.
 
Section 5.04.  Permitted Withdrawals From the Collection Account. The Master
Servicer shall maintain adequate records with respect to all withdrawals made
pursuant to this Section 5.04.  The Master Servicer may from time to time, and
with respect to clause (i) below shall, withdraw funds from the Collection
Account or the Investment Account for the following purposes:
 
(i)           to pay to the Master Servicer (to the extent not previously
retained) the servicing compensation to which it is entitled pursuant to Section
5.08;
 
(ii)           to reimburse the Master Servicer for unreimbursed Servicing
Advances made by it in connection with the Qualified Loans, only from amounts
received with respect to the Qualified Loans in respect of which any such
Servicing Advance was made;
 
(iii)          to withdraw any amount deposited in the Collection Account or the
Investment Account and not required to be deposited therein;
 
(iv)          to reimburse the Master Servicer for costs and expenses incurred
by it and reimbursable pursuant hereto; and
 
(v)           to remit all remaining amounts to the Purchaser on each
Distribution Date.
 
Section 5.05.  Distribution Account.  On or before the first Sale Date, Farmer
Mac shall establish the Distribution Account and provide the Master Servicer
with wire instructions and all other information required for the Master
Servicer to wire funds into such account.  On each Distribution Date, the Master
Servicer shall wire to the Distribution Account in same day funds an amount
equal to the Qualified Loan Receipts for the preceding Collection Period.  The
wire transfer of funds will normally be scheduled for transmission by 12:00 p.m.
eastern time, but in no event later than 5:00 p.m. eastern time.
 
 
32

--------------------------------------------------------------------------------

 

Section 5.06.  Fidelity Bond, Insurance.  The Master Servicer shall maintain
insurance coverage and financial institution bond protection consistent with
that maintained by the Master Servicer as of the date of this Master
Agreement.  Such insurance coverage shall include coverage in the amount of
$4,000,000 insuring the Master Servicer against losses on account of employee
dishonesty, loss inside the premises coverage, loss outside the premises
coverage, money orders and counterfeit paper currency coverage and depositors
forgery coverage.  Such financial institution bond protection shall include
$6,000,000 single loss limit of liability coverage on account of forgery or
alteration, securities, computer systems fraud, telefacsimile transfer fraud and
voice initiated transfer fraud.
 
Section 5.07.   Satisfaction of Mortgages and Release of Mortgage Files.
 
(a)           Upon the payment in full of any Qualified Loan, or the receipt by
the Master Servicer of a notification that payment in full will be escrowed in a
manner customary for such purposes, the Master Servicer shall immediately notify
the Purchaser and the Custodian.  Such notice shall include a statement to the
effect that all amounts received or to be received in connection with such
payment that are required to be deposited in the related Collection Account
pursuant to Section 5.02 have been or will be so deposited, and shall request
delivery to the Master Servicer of the related Mortgage File.  Upon receipt of
such notice and request, the Purchaser shall, within five (5) Business Days,
deliver, or cause the Custodian to deliver, to the Master Servicer the related
Mortgage File and the Master Servicer shall prepare and process any satisfaction
or release that may be necessary.  In the event that the Purchase fails to
deliver or cause to be delivered to the Master Servicer the related Mortgage
File within five (5) Business Days of the Master Servicer's request therefor,
the Purchaser shall be liable to the Master Servicer for any additional expenses
or costs, including, but not limited to, outsourcing fees and penalties,
incurred by the Master Servicer resulting from such failure.
 
(b)           From time to time and as appropriate for the servicing or
foreclosure of a Qualified Loan, the Purchaser shall, within five (5) Business
Days of the Master Servicer's request and delivery to the Purchaser of a
servicing receipt signed by a Servicing Officer, deliver or cause the Custodian
to deliver to the Master Servicer the related Mortgage File.  Pursuant to the
servicing receipt, the Master Servicer shall be obligated to return to the
Custodian the related Mortgage File when the Master Servicer no longer needs
such file, unless the Qualified Loan has been liquidated and the Cash
Liquidation Proceeds relating to such Qualified Loan have been deposited in the
Collection Account or the Mortgage File or a portion thereof has been delivered
to an attorney, or to a public trustee or other public official as required by
law, for purposes of initiating or pursuing legal action or other proceedings
for the foreclosure of the Mortgaged Property either judicially or
non-judicially.  In the event that the Purchaser fails to deliver or cause the
Custodian to deliver to the Master Servicer the applicable Mortgage File within
five (5) Business Days of the Master Servicer's request therefor, the Purchaser
shall be liable to the Master Servicer for any additional expenses or costs,
including, but not limited to, outsourcing fees and penalties, incurred by the
Master Servicer resulting from such failure.  Upon receipt of notice from the
Master Servicer stating that such Qualified Loan was liquidated, the Purchaser
shall release the Master Servicer from its obligations under the related
servicing receipt.
 
Section 5.08.  Servicing Compensation and Reimbursement.
 
(a)           With respect to each Distribution Date, the Master Servicer shall
be entitled to retain or withdraw from the Collection Account an amount equal to
the accrued and unpaid Servicing Fee with respect to each Qualified Loan only
out of the interest portion of amounts collected by the Master Servicer with
respect to such Qualified Loan.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           Additional servicing compensation in the form of assumption fees,
and all other customary and ancillary income and fees shall be retained by the
Master Servicer to the extent not required to be deposited in the Collection
Account pursuant to Section 5.02.  The Master Servicer shall be required to pay
all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement therefor except that the
Master Servicer is entitled to reimbursement for all Servicing Advances and as
otherwise provided in this Master Agreement, including but not limited to
Section 5.14(a).
 
Section 5.09.  RUS.  The rights and obligations of the Master Servicer, and any
other Persons with respect to the administration and servicing of the Qualified
Loans are subject in all respects to applicable law and to the rights of RUS and
all other Persons secured by any Mortgage.
 
Section 5.10.  Documents, Records and Funds in Possession of the Master
Servicer.  The Master Servicer shall account fully to the Purchaser for any
funds received by the Master Servicer or which otherwise are collected by the
Master Servicer, including any Cash Liquidation Proceeds, in respect of any
Qualified Loan.  All Servicing Files and Mortgage Files and funds collected or
held by, or under the control of, the Master Servicer in respect of any
Qualified Loans, whether from the collection of principal and interest payments
or from Cash Liquidation Proceeds, including but not limited to any funds on
deposit in the Collection Account, shall be held by the Master Servicer for and
on behalf of the Purchaser and shall be and remain the sole and exclusive
property of the Purchaser, subject to the applicable provisions of this Master
Agreement.  The Master Servicer also agrees that it shall not knowingly create,
incur or subject any Servicing File, Mortgage File or any funds that are
deposited in the Collection Account, or any funds that otherwise are or may
become due or payable to the Purchaser, to any claim, lien, security interest,
judgment, levy, writ of attachment or other encumbrance created by the Master
Servicer, or assert by legal action or otherwise any claim or right of setoff
against any Servicing File, Mortgage File or any funds collected on, or in
connection with, a Qualified Loan, except, however, that the Master Servicer
shall be entitled to set off against and deduct from any such funds any amounts
that are properly due and payable to the Master Servicer under this Master
Agreement.
 
Section 5.11.  Servicer Default.  Each of the following events shall constitute
a servicer default (each, a "Servicer Default"):
 
(a)           any failure by the Master Servicer to make any payment, deposit or
transfer required to be made under the terms of this Master Agreement which
continues unremedied for a period of two (2) Business Day after the date upon
which written notice of such failure, requiring the same to be remedied, shall
have been received by the Master Servicer from the Purchaser; or
 
(b)           failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Master Servicer in this Master Agreement which continues unremedied
for a period of forty-five (45) days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been received by the
Master Servicer from the Purchaser; or
 
 
34

--------------------------------------------------------------------------------

 
 
(c)           a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a conservator,
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Master Servicer
and such decree or order shall have remained in force undischarged or unstayed
for a period of sixty (60) days; or
 
(d)          consent by the Master Servicer to the appointment of a conservator,
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings relating to the Master Servicer or
to all or substantially all of its property; or
 
(e)           the Master Servicer's admission in writing of its inability to pay
its debts generally as they become due, filing of a petition to invoke any
applicable insolvency or reorganization statute, making of an assignment for the
benefit of its creditors, or voluntarily suspending payment of its obligations;
or
 
(f)           a court of competent jurisdiction shall have found that the Master
Servicer or any of its senior executive officers has committed an act of civil
fraud; or
 
(g)           the Master Servicer or any of its principal officers shall have
been convicted of a felony, or shall have been convicted of any criminal act
related to the Master Servicer’s lending or mortgage selling or servicing
activities.
 
(h)           the Master Servicer consummates a transaction that results in a
Change of Control; or
 
(i)            the Master Servicer ceases to be a cooperative association in
good standing under the laws of the District of Columbia or any state of the
United States for a period of thirty (30) days following notice thereof by any
governmental authority having jurisdiction over such determination.
 
Section 5.12.  Resignation and Termination of Master Servicer.
 
(a)           The Master Servicer may at any time resign and terminate its
obligations under this Master Agreement upon at least one hundred eighty (180)
days' prior written notice to the Purchaser; provided, however, that no such
resignation or termination shall be effective until a successor Master Servicer
is appointed (and accepts such appointment) pursuant to the terms of this
Section 5.12.  Promptly after receipt of notice of the Master Servicer's
intended resignation, the Purchaser shall appoint, by written instrument, a
successor master servicer.  If the Purchaser fails to appoint a successor master
servicer pursuant to the terms hereof within thirty (30) days after receipt of
the Master Servicer's notice of resignation, Master Servicer may petition a
court of competent jurisdiction to appoint a successor master servicer.  One
original counterpart of any aforementioned instrument of appointment shall be
delivered to each of the Purchaser and the successor master servicer.
 
 
35

--------------------------------------------------------------------------------

 

(b)           Upon the occurrence of a Servicer Default, and so long as such
Servicer Default shall not have been remedied, the Purchaser may (a) terminate
all obligations and duties imposed upon the Master Servicer under this Master
Agreement, and (b) name and appoint a successor or successors to succeed to and
assume all of such obligations and duties of the Master Servicer.  Such actions
shall be effected by notice in writing to the Master Servicer and shall become
effective upon receipt of such notice by the Master Servicer and the acceptance
of such appointment by such successor or successors.
 
(c)           On and after the receipt by the Master Servicer of written notice
of termination, if applicable, and the acceptance by the successor or successors
to the Master Servicer, all obligations and duties imposed upon the Master
Servicer under this Master Agreement shall pass to and vest in the successor or
successors named in the notice, and such successor or successors shall be
authorized, and hereby are authorized, to take all such action and execute and
deliver all such instruments and documents on behalf of the Master Servicer, as
attorney in fact or otherwise, as may be necessary and appropriate to effect the
purposes of such written notice.  The Master Servicer shall pay the reasonable
costs and expenses relating to a transition to a successor Master Servicer.
 
(d)           This Section 5.12 shall survive any termination of this Master
Agreement and any termination of this Master Agreement shall not prejudice the
rights of the Master Servicer to recover any amounts due to the Master Servicer
under this Master Agreement.
 
Section 5.13.  Inspection Rights.  The Master Servicer shall, upon three (3)
Business Days' prior written request from the Purchaser, during normal business
hours, permit the Purchaser to examine the Servicing Files which relate to
Qualified Loans.  These inspection rights shall extend to representatives of the
Farm Credit Administration (as the Governmental Authority that regulates Farmer
Mac).
 
Section 5.14.  Limitation on Liability of the Master Servicer and Others.
 
(a)           Neither the Master Servicer nor any of the directors, officers,
employees or agents of the Master Servicer shall be under any liability to the
Purchaser for any action taken or for refraining from the taking of any action
in good faith and without gross negligence pursuant to this Master Agreement or
for errors in judgment; provided, however, that this provision shall not protect
the Master Servicer or any such Person against any breach of warranties or
representations made herein or any liability which would otherwise be imposed by
reason of willful misfeasance, bad faith or gross negligence in the performance
of duties hereunder.  The Master Servicer and any director, officer, employee or
agent of the Master Servicer may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder.  The Master Servicer and any director, officer, employee or
agent of the Master Servicer shall be indemnified by the Purchaser and held
harmless by the Purchaser against any loss, liability or expense incurred in
connection with any legal action relating to this Master Agreement, the
transactions contemplated hereby or thereby, the Master Servicer's duties in
connection therewith, other than any unrecovered Servicing Fee or Servicing
Advance related to any specific Qualified Loan or Qualified Loans and any loss,
liability or expense incurred by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties hereunder.
 
 
36

--------------------------------------------------------------------------------

 

(b)           The Master Servicer shall not be under any obligation to appear
in, prosecute or defend any legal action that is not incidental to its
respective duties under this Master Agreement and for which it will not be
reimbursed or indemnified hereunder; provided, however, that the Master Servicer
may in its discretion undertake any such action it may deem necessary or
desirable in respect to this Master Agreement and the rights and duties of the
parties hereto and the interests of the Purchaser hereunder.  In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Master Servicer entitled to be
reimbursed therefore out of amounts attributable to the Qualified Loans on
deposit in the Collection Account as provided by Section 5.04 and otherwise
pursuant to Section 5.14(a).
 
(c)           The Master Servicer and its directors, officers, employees and
agents shall be deemed to have exercised the degree of skill and care
appropriate hereunder if such Person has acted in accordance with Customary
Servicing Procedures and in good faith in (i) managing, administering,
servicing, making collections, foreclosing, counseling with respect to, and
supervising the Qualified Loans; (ii) administering, interpreting, and enforcing
the Mortgages, Mortgage Notes and all forms, documents and certificates required
thereunder; (iii) fulfilling all obligations hereunder; and (iv) all duties,
obligations and actions taken in respect of the Mortgaged Property.
 
Section 5.15.  Statements and Certificates to Purchaser.

 
(a)           Within sixty (60) days after the close of each calendar year,
beginning with the calendar year ending December 31, 2009, the Master Servicer
shall deliver to Farmer Mac a Servicing Certificate.  If the aggregate
outstanding principal balance of all the Qualified Loans purchased by Farmer Mac
under this Master Agreement exceeds $500 million in the future, the Master
Servicer shall also provide such assertion letters and attestation reports as
Farmer Mac may require to reasonably comply with applicable laws and
regulations, the form of which letters and reports shall be agreed upon between
Farmer Mac and the Master Servicer.
 
(b)           Within one hundred and twenty (120) days after the close of each
fiscal year of the Master Servicer, beginning with the fiscal year ending in
2009, the Master Servicer shall deliver to Farmer Mac a copy of the report of
independent accountants respecting the Master Servicer’s, or the Master
Servicer’s parent corporation’s, consolidated financial statements for the
preceding fiscal year.
 
(c)           The Master Servicer agrees to indemnify and hold harmless each of
Farmer Mac, each person or entity, if any, who “controls” Farmer Mac within the
meaning of the Securities Act of 1933, as amended, and their respective officers
and directors (collectively, the “Indemnitees”) against any and all losses,
damages, penalties, fines, forfeitures, legal fees and related costs, judgments
and any other costs, fees and expenses that any Indemnitee may sustain arising
out of third party claims (including any criminal or civil action brought by a
government agency or department) based on the failure of the Master Servicer to
deliver or cause to be delivered when required the reports required under this
Section 5.15 or any material misstatement or material omission therein.  If the
indemnification provided for herein is unavailable or insufficient to hold
harmless any Indemnitee, then the Master Servicer agrees that it shall
contribute to the amount paid or payable by the Indemnitee as a result of the
losses, claims, damages or liabilities of the Indemnitee in such proportion as
is appropriate to reflect the relative fault of the Indemnitee on the one hand
and the Master Servicer on the other.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           In approving CFC as the Master Servicer, a major consideration is
the information the CFC has provided about CFC’s servicing qualifications and
financial status.  Consequently, CFC shall notify Farmer Mac promptly of:  (1)
any event resulting in the filing by CFC of a Current Report on Form 8-K with
the SEC; (2) a material adverse change in the financial condition of CFC or any
Affiliate that could materially and adversely affect Farmer Mac’s interests in
the Qualified Loans; or (3) a loss of any license, qualification to transact
business or exemption therefrom in any state where such loss would materially
and adversely impact CFC’s authority or ability to perform its obligations under
this Master Agreement.
 
Section 5.16. Annual Independent Public Accountants’ Servicing Statement;
Financial Statements.


Farmer Mac shall provide at least sixty (60) days written notice to Master
Servicer prior to the filing of a registration statement with respect to any
Securities Offering.  Farmer Mac shall pay the following fees and costs to the
extent incurred in connection with the offering of securities pursuant to a
registration statement under the Securities Act of 1933, as amended:  (i) the
fees and costs associated with the filing of a registration statement or other
offering document with any Governmental Authority, (ii) the fees and expenses of
Farmer Mac’s counsel, (iii) any fees and expenses associated with having the
securities rated, (iv) underwriting commissions and discounts of Farmer Mac’s
underwriters for the sale of the securities, (v) the reasonable fees and
expenses of CFC’s counsel, (vi) the reasonable fees and expenses of CFC’s
auditors, and (vii) printing costs of the prospectus or other offering
documents.
 
The Master Servicer shall, at its own expense, on or before seventy-five (75)
days after the end of each calendar year, commencing with the calendar year, if
any, during which Purchaser has consummated a Securities Offering, and each
calendar year thereafter during which such Securities Offering is subject to a
reporting obligation under Section 13(a) or 15(d) of the Securities Exchange Act
of 1934, as amended, cause a firm of independent public accountants (who may
also render other services to the Master Servicer or any affiliate thereof)
which is a member of the American Institute of Certified Public Accountants to
furnish a statement to the Purchaser to the effect that such firm has, with
respect to the Master Servicer’s servicing operations under this Master
Agreement with respect to such Securities Offering, examined such operations in
accordance with the requirements of Item 1122 of Regulation AB, stating such
firm’s conclusions relating thereto.  The Master Servicer shall also provide (i)
a servicer compliance statement as contemplated by Item 1123 of Regulation AB,
and (ii) such information as may be necessary or appropriate in order to fulfill
the requirements set forth in Item 1108 of Regulation AB.
 
ARTICLE VI
Miscellaneous
 
Section 6.01.  Governing Law.  The terms of this Master Agreement shall be
governed by, and construed in accordance with, federal law.  To the extent
federal law incorporates state law, that state law shall be the laws of the
State of New York.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 6.02.  Demands, Notices, Communications.  All formal demands, notices
and communications by and between the Master Servicer, and Purchaser shall be in
writing and delivered in person or by an overnight delivery service, in each
case with proof of delivery:
 
If to the Purchaser or Farmer Mac:
 
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attention of: Chief Financial Officer
 
With a copy also to:
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attention of: General Counsel
 
With a copy also to:
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attention of: Chief Operating Officer
 
If to Master Servicer:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6718
Fax:  703-709-6779
Attention of: Steven L. Lilly, Senior Vice President & Chief Financial Officer
 
With a copy to:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6716
Fax:  703-709-6779
Attention of: Robert Geier, Vice President and Controller

 
39

--------------------------------------------------------------------------------

 


With a copy also to:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6712
Fax:  703-709-6811
Attention of: John J. List, Esq., Senior Vice President & General Counsel
 
With a copy also to:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6751
Fax:  703-709-6776
Attention of: Leslie Ebert, Director, Strategic Project Management


Any notice so delivered within the time prescribed in this Master Agreement
shall be conclusively presumed to have been duly given whether or not the
intended recipient receives such notice, provided that the party giving such
notice has received proof of delivery.
 
Section 6.03.  Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Master Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Master Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Master Agreement.
 
Section 6.04.  Amendment.  This Master Agreement may be amended from time to
time or the provisions hereof may be waived or otherwise modified by the parties
hereto only by written agreement signed by the parties hereto.
 
Section 6.05.  Counterparts.  This Master Agreement may be executed in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and such counterparts shall constitute but one and the same
instrument.
 
Section 6.06.  Authorized Officers.  The manual or facsimile signature of any
individual appearing on this Master Agreement, or any document or certificate
issued pursuant to this Master Agreement, and which is designated as the
signature of a Responsible Officer of any Person, shall constitute conclusive
evidence that such individual is, in fact, authorized to execute such document,
notwithstanding that such authorization may have lapsed prior to the effective
date of such document.
 
 
40

--------------------------------------------------------------------------------

 

Section 6.07.  Assignability.  Except as provided in Section 5.12, this Master
Agreement shall not be assigned by either of the parties hereto without the
prior written consent of the other party; provided, however, that Farmer Mac
may, without the prior consent of the Master Servicer, assign this Agreement to
any subsidiary of Farmer Mac or any Trust or any special purpose entity formed
to hold the Qualified Loans.  Farmer Mac shall promptly notify the Master
Servicer of any such assignment.  For purposes of this Section 6.08 only, it is
agreed that delegation by the Master Servicer permitted pursuant to Section
5.01(f) shall not be deemed an attempted assignment or transfer of servicing
prohibited by this Master Agreement, but a Change in Control of the Master
Servicer shall be deemed an attempted assignment or transfer of servicing
prohibited by this Master Agreement without the prior written consent of Farmer
Mac.  Any attempted assignment or transfer contrary to the provisions of this
Section 6.08 shall be null, void, and of no force or effect.
 
[SIGNATURES FOLLOW ON NEXT PAGE]

 
41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto hereby execute this Master Agreement as
of the day and year first above written.
 

 
FEDERAL AGRICULTURAL MORTGAGE CORPORATION, as Purchaser
     
By:
 
 
Name:
 
Title:
     
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as Seller and Master
Servicer
     
By:
 
 
Name:
 
Title:


 
42

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
FORM OF ASSIGNMENT
 
On this _______ day of ________, 200_, National Rural Utilities Cooperative
Finance Corporation (the "Seller"), as Seller under that certain Master Sale and
Servicing Agreement, dated as of July 24, 2009 (the "Master Agreement"), does
hereby sell, transfer, assign, set over and convey to Federal Agricultural
Mortgage Corporation (the "Purchaser"), as Purchaser under the Master Agreement,
without recourse, but subject to the terms of the Master Agreement, all right,
title and interest of the Seller in and to the Qualified Loans listed on the
schedule attached hereto as Schedule 1, together with the related documents  and
all rights and obligations arising thereunder.  The ownership of each Qualified
Loan and the related documents is vested in the Purchaser and the ownership of
all records and documents with respect to the related Qualified Loan prepared by
or which come into the possession of the Seller shall immediately vest in the
Purchaser and shall be retained and maintained, in trust, by the Seller at the
will of the Purchaser in such custodial capacity only.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Master Agreement.



 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as Seller and Master
Servicer
     
By:
   
Name:
 
Title:


 

--------------------------------------------------------------------------------

 

EXHIBIT 2
 
FORM OF COMMITMENT LETTER
 
[Date]
 
Federal Agricultural Mortgage Corporation
1133 Twenty-First Street, N.W.
Suite 600
Washington, DC 20036

 
Re: [Loan ID]
 
Ladies and Gentlemen:


National Rural Utilities Cooperative Finance Corporation (the "Seller") agrees
to sell and Federal Agricultural Mortgage Corporation (the "Purchaser") agrees
to purchase certain Qualified Loans, as described herein, pursuant to the terms
and conditions of that certain Master Sale and Servicing Agreement, dated as of
July 24, 2009 (the "Master Agreement").


Capitalized terms used and not defined herein shall have the meaning(s) ascribed
thereto in the Agreement.


[Note:  The following information may be included on an attached
schedule/spreadsheet.  Bracketed terms in italics reflect terms of the initial
series of Qualified Loans that Seller intends to originate and sell pursuant to
this Master Agreement.]


1.  Sale Date (same as Commitment Expiration Date):  [First Business Day of
Month]


2.  Mortgage Loans: [#] [$]


3.  Purchase Price: [100% of Principal Balance]


4.  Mortgage Loan Interest Rate:


Rate Index                            [One-Month Libor]


Reset Margin            ____ basis points


Servicing Fee Rate            _____ basis points [35]


4.  Scheduled Installment Payment Dates: [February 1 & August 1]

 

--------------------------------------------------------------------------------

 


5.  First Principal Payment Date: [First Payment Date after First Billing Cycle]


6.  First Interest Payment Date: [First Payment Date]


7.  Interest Rate Reset Date: [first day of each month]


8.  Amortization Term:  [15  Years or 25 Years]


9. Amortization Method: [Level Debt Service]


10.  Maturity Date: [15 Years]


11.  Wire Instructions:


12.  Delivery:  The sale and purchase of Qualified Loans under this letter
agreement is mandatory no later than the Sale Date.  All Mortgage Files shall be
delivered to Purchaser or Purchaser's custodian, in accordance with the terms
and conditions of the Master Agreement.


14.  Additional Terms:
 
(Signature Page to Follow)


 

--------------------------------------------------------------------------------

 

This letter agreement and the Master Agreement together contain the entire
agreement relating to the subject matter hereof between us and supersedes any
prior oral or written agreement between us.  This letter agreement may only be
amended by a written document signed by both Seller and Purchaser.  This letter
agreement shall be kept confidential unless otherwise agreed to in writing by
Seller and Purchaser or otherwise required by law.


Please confirm that the foregoing specifies the terms of our agreement by
signing and returning this letter via e-mail to capitalmarkets@farmermac.com and
AccountingOps@farmermac.com [or facsimile to [__________]] no later than
__________, 200__.


This letter may be executed by facsimile and in any number of counterparts, each
of which shall be deemed an original, and shall be governed by the laws of the
State of New York.
 
Very truly yours,


FEDERAL AGRICULTURAL MORTGAGE CORPORATION, as Purchaser
     
By:
   
 
Name:
 
Title:
     
Accepted and Agreed:
     
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as Seller and Master
Servicer
     
By:
    
 
Name:
 
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3
 
FORM OF DEFAULTED AND QUALIFIED LOAN EXCEPTION REPORT
 
QUALIFIED REPORT:
 
Coop ID
 
Loan
Number
 
Date of
Payment
 
Total
Payment
Amount
 
Principal
Payment
Amount
 
Interest
Payment
Amount
 
Servicing
Fee
Amount
 
Net
Interest
Payment
Amount
                                                                               
         

 
Date:  __________________
 
DEFAULT REPORT:
 
Borrower Name
 
Coop ID
 
Payment Due
Date
 
Servicer’s
Comments
                             
  
 
  
 
  
 

 
Date: __________________


 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4
 
FORM OF LOAN SETUP FILE
 
Coop
ID
 
Borrower
 
Loan
Number
 
Loan
Amount
 
Sale
Date
 
Maturity
Date
 
Servicing
Fee
 
Payment
Frequency
                                                                               
         

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5
FORM OF MASTER SERVICER’S REPORT
 
Coop
ID
 
Loan
Number
 
Beginning
Principal
Balance
 
Ending
Principal
Balance
 
Loan
Interest
Rate
(Base
Rate)
 
Gross
Monthly
Interest
Accrual
 
Delinquency Code
                                                                             

 
Delinquency Codes:
 
Delinquency Code
 
Delinquency Code Description
     
1
 
Current
     
2
 
30-60 Days
     
3
 
60-90 Days
     
4
 
90-180 Days
     
5
 
180+ Days
     
6
 
Foreclosure
     
7
 
Bankruptcy
     
8
  
REO

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 6
 
FORM OF SERVICING CERTIFICATE
 
I, [name of certifying individual], a duly elected and acting officer of
National Rural Utilities Cooperative Finance Corporation (the “Master
Servicer”), certify pursuant to Section 5.15(a) of the Master Sale and Servicing
Agreement dated as of July 24, 2009 (as it may be amended from time to time, the
“Servicing Agreement”) between the Master Servicer and Federal Agricultural
Mortgage Corporation (“Farmer Mac”) to Farmer Mac and each person or entity, if
any, who “controls” Farmer Mac within the meaning of the Securities Act of 1933,
as amended, and their respective officers and directors, with respect to the
calendar year immediately preceding the date of this Certificate (the “Relevant
Year”), as follows:
 
1.            I am responsible for reviewing the activities performed by the
Master Servicer under the Servicing Agreement during the Relevant Year.
 
2.            Based upon the review required by the Servicing Agreement and
except as disclosed in this Officer’s Certificate or in any accountants’
statement provided pursuant to Section 5.15(a) or Section 5.16 of the Servicing
Agreement, to the best of my knowledge, the Master Servicer has fulfilled all of
its obligations under the Servicing Agreement throughout the Relevant Year.
 
3.            The Master Servicer has a comprehensive disaster recovery and
business continuity plan that includes the following elements:
 
(a)           duplication of the Servicer’s production information systems at an
off-site facility coupled with an extensive business recovery plan to utilize
those remote systems;


(b)           replication of the Master Servicer’s production data in real time
to the recovery site;


(c)           processes for each of the Master Servicer’s operating groups to
conduct business with a view to minimizing disruption for customers;


(d)           periodic disaster recovery exercises that include both the
information technology group and business areas;


(e)           contracts with an external vendor for facilities to house the
Master Servicer’s backup systems as well as office space and related office
equipment; and


(f)           backup tapes stored at an off-site storage location managed by an
external vendor.


4.            With respect to each Mortgaged Property, except as identified in
writing to Farmer Mac, the Master Servicer has received no notification of a
delinquency in the payment of  all insurance premiums, assessments, taxes and
other charges that may become liens having precedence over the related Mortgage.
 
 

--------------------------------------------------------------------------------

 
 
5.            For purposes of this Officer’s Certificate, “Relevant Information”
means the information included herein for the Relevant Year and the information
in all Master Servicer’s Reports provided by the Master Servicer pursuant to
Section 5.15(a) of the Servicing Agreement during the Relevant Year.  To the
best of my knowledge, the Relevant Information, taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein which is necessary to make the statements made
therein, in light of the circumstances under which such statements were made,
not misleading as of the last day of the Relevant Year.
 
DATED as of _______________.

 
   
     
Name:
    
     
Title:
    
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7


FORM OF INVOICE REGISTER REPORT

 

   
Coop ID
 
Loan Number
 
Interest
 
Principal
 
Total
                     
Billing Period:
                                                               

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 8


FORM OF REMITTANCE RECONCILIATION REPORT
 

 
To:
                 
From:
                 
Date:
                 
Re:
Month/Year Remittance Amount
                         
The amount to be transferred on the Month/Year Distribution Date is as follows:
             
Interest
$
     
Principal
       
Principal Prepayments
       
Prepayment Premiums
       
Investment Account Earnings
       
Late Charges
       
Total Remittance
$
 

 
 

--------------------------------------------------------------------------------

 